         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 1 of 87
                                                                    FILED Page: 1
Appellate Case: 18-3133 Document: 010110340452 Date Filed: 04/29/2020
                                                        United States Court of Appeals
                                                                Tenth Circuit

                                      PUBLISH                    April 29, 2020
                                                             Christopher M. Wolpert
                     UNITED STATES COURT OF APPEALS              Clerk of Court

                                  TENTH CIRCUIT




  STEVEN WAYNE FISH, on behalf of
  himself and all others similarly
  situated; DONNA BUCCI, on behalf of
  herself and all others similarly situated;
  CHARLES STRICKER, on behalf of
  himself and all others similarly
  situated; THOMAS J. BOYNTON, on
  behalf of himself and all others
  similarly situated; DOUGLAS
  HUTCHINSON, on behalf of himself
  and all others similarly situated;
  LEAGUE OF WOMEN VOTERS OF
  KANSAS,

        Plaintiffs - Appellees,

  v.                                                   No. 18-3133

  SCOTT SCHWAB, in his official
  capacity as Secretary of State for the
  State of Kansas,

       Defendant - Appellant.
  ___________________________

  STATE OF TEXAS; STATE OF
  ARKANSAS; STATE OF
  OKLAHOMA; STATE OF WEST
  VIRGINIA; PAUL
            Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 2 of 87
Appellate Case: 18-3133       Document: 010110340452   Date Filed: 04/29/2020   Page: 2



  LEPAGE, † Governor of Maine; STATE
  OF MISSOURI; EAGLE FORUM
  EDUCATION & LEGAL DEFENSE
  FUND,

       Amici Curiae.
  ____________________________

  CODY KEENER; ALDER
  CROMWELL,

            Plaintiffs,

  and

  PARKER BEDNASEK,

            Plaintiff - Appellee,

  v.                                                      No. 18-3134

  SCOTT SCHWAB, Kansas Secretary of
  State,

            Defendant - Appellant.

  --------------------------------------




        †
              Paul LePage is no longer Governor of Maine. In a letter dated March
 15, 2019, counsel for Maine’s Attorney General, informed the court that Maine’s
 current Governor, Janet T. Mills, “does not support the position taken [by several
 states and then-Governor LePage] in the amicus brief filed in this case on October
 5, 2018,” and that “the position taken in the amicus [brief] does not reflect the
 position of the State of Maine.” Letter of Susan P. Herman, Deputy Attorney
 General to Tenth Circuit Clerk, Case Nos. 18-3133 & 18-3134, at 1 (Mar. 15,
 2019). Although we acknowledge this correspondence, it has no impact on our
 resolution of this appeal.

                                            2
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 3 of 87
Appellate Case: 18-3133   Document: 010110340452     Date Filed: 04/29/2020   Page: 3




  STATE OF TEXAS; STATE OF
  ARKANSAS; STATE OF
  OKLAHOMA; STATE OF WEST
  VIRGINIA; PAUL LEPAGE, Governor
  of Maine; STATE OF MISSOURI;
  EAGLE FORUM EDUCATION &
  LEGAL DEFENSE FUND,

        Amici Curiae.


                  Appeals from the United States District Court
                            for the District of Kansas
                        (D.C. No. 2:16-CV-02105-JAR)
                        (D.C. No. 2:15-CV-09300-JAR)


 Toby Crouse, Solicitor General of Kansas, (Derek Schmidt, Attorney General of
 Kansas, Jeffrey A. Chanay, Chief Deputy Attorney General, Bryan C. Clark,
 Assistant Solicitor General, Dwight R. Carswell, Assistant Solicitor General, with
 him on the briefs), Office of Attorney General, Topeka, Kansas, for Defendant-
 Appellant.

 Dale Ho, American Civil Liberties Union Foundation, New York, New York, (R.
 Orion Danjuma and Sophia Lin Lakin, American Civil Liberties Union
 Foundation, New York, New York; Mark P. Johnson, Curtis E. Woods and
 Samantha Wenger, Dentons US LLP, Kansas City, Missouri; Neil A. Steiner and
 Rebecca Kahan Waldman, Dechert LLP, New York, New York; Angela M. Liu,
 Dechert LLP, Chicago, Illinois; Lauren Bonds and Zal K. Shroff, ACLU
 Foundation of Kansas, Overland Park, Kansas; Lino S. Lipinsky De Orlov,
 Dentons US LLP, Denver, Colorado; Mark T. Emert, Fagan, Emert & Davis LLC,
 Lawrence, Kansas; Shannon Wells Stevenson, Davis Graham & Stubbs LLP,
 Denver, Colorado, with him on the brief), for Plaintiffs-Appellees.

 Ken Paxton, Attorney General of Texas, Jeffrey C. Mateer, First Assistant
 Attorney General, Kyle D. Hawkins, Solicitor General, Matthew H. Frederick,
 Deputy Solicitor General, Beth Klusmann, Assistant Solicitor General, filed an
 amicus curiae brief for the States of Texas, Arkansas, Missouri, Oklahoma, West


                                         3
           Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 4 of 87
Appellate Case: 18-3133    Document: 010110340452      Date Filed: 04/29/2020   Page: 4



 Virginia and Paul R. LePage, Governor of Maine, in support of Defendant-
 Appellant.

 Lawrence J. Joseph, Washington, D.C., filed an amicus curiae brief on behalf of
 Eagle Forum Education & Legal Defense Fund, in support of Defendant-
 Appellant.


 Before BRISCOE, McKAY, * and HOLMES, Circuit Judges.


 HOLMES, Circuit Judge.


       In these two consolidated appeals, we must determine whether a Kansas

 law requiring documentary proof of citizenship (“DPOC”) for voter registration is

 preempted by section 5 of the National Voter Registration Act (“NVRA”), 52

 U.S.C. § 20504, or violates the Fourteenth Amendment’s Equal Protection Clause.

       We addressed the first of these questions, i.e., whether Kansas’s DPOC

 requirement is preempted by section 5 of the NVRA, in Fish v. Kobach (“Fish I”),

 840 F.3d 710 (10th Cir. 2016). Section 5 of the NVRA mandates that a voter-


       *
               The late Honorable Monroe G. McKay was a member of the three-
 judge panel assigned to this case and heard the parties’ oral arguments, but he
 passed away on March 28, 2020. He took no part in the final disposition of this
 case, including the preparation of this opinion. “The practice of this court
 permits the remaining two panel judges if in agreement to act as a quorum in
 resolving the appeal.” United States v. Wiles, 106 F.3d 1516, 1516 n.* (10th Cir.
 1997); see also 28 U.S.C. § 46(d) (providing that “[a] majority of the number of
 judges authorized to constitute a court or panel thereof . . . shall constitute a
 quorum”). The remaining two panel members have acted as a quorum with
 respect to this appeal, and, for the reasons stated herein, have voted to affirm the
 decision of the district court.

                                          4
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 5 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020     Page: 5



 registration form must be a part of any application to obtain or renew a driver’s

 license. Such a registration form “‘may require only the minimum amount of

 information necessary to’ prevent duplicate registrations and to ‘enable State

 election officials to assess the eligibility of the applicant and to administer voter

 registration and other parts of the election process.’” Id. at 715–16 (footnotes

 omitted) (quoting 52 U.S.C. § 20504(c)(2)(B)). In Fish I, we held that—on the

 factual record then before this court—“the DPOC required by Kansas law [was]

 more than the minimum amount of information necessary [to perform the Kansas

 Secretary of State’s eligibility-assessment and registration duties] and, therefore,

 [was] preempted by the NVRA.” Id. at 717. Thus, we held that “the district court

 did not abuse its discretion in granting [a] preliminary injunction [against the

 enforcement of the DPOC law] because the NVRA preempts Kansas’s DPOC law

 as enforced against those applying to vote while obtaining or renewing a driver’s

 license.” Id. at 716. We remanded for a trial on the merits where Kansas’s

 Secretary of State would have an opportunity to demonstrate that the DPOC

 requirement was not more than the minimum amount of information necessary to

 perform his eligibility-assessment and registration duties.

       On remand, the district court consolidated that statutory challenge with a

 related case that raises the second aspect of this appeal, i.e., whether the DPOC

 requirement violates the Fourteenth Amendment’s Equal Protection Clause. The


                                            5
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 6 of 87
Appellate Case: 18-3133   Document: 010110340452        Date Filed: 04/29/2020     Page: 6



 Supreme Court and this court have evaluated challenges to state-voter-

 identification requirements under the Equal Protection Clause. See Crawford v.

 Marion Cty. Election Bd., 553 U.S. 181, 189S91 (2008) (plurality opinion of

 Stevens, J.); ACLU of N.M. v. Santillanes, 546 F.3d 1313, 1320 (10th Cir. 2008).

 Proceeding under that framework, the Equal Protection Clause challenge to the

 DPOC requirement is predicated on the idea that the DPOC requirement

 unconstitutionally burdens the right to vote because the interests asserted by the

 Kansas Secretary of State (“the Secretary”) are insufficient to justify the burden it

 imposes on that right.

       After holding a joint bench trial, the district court entered a permanent

 injunction against the enforcement of the DPOC requirement under both section 5

 of the NVRA and the Equal Protection Clause. The Secretary has appealed. His

 appeal raises the two fundamental questions outlined above. First, in Bednasek v.

 Schwab, No. 18-3134, does the DPOC requirement violate the Equal Protection

 Clause? Second, in Fish v. Schwab, No. 18-3133, does section 5 of the NVRA

 preempt the DPOC requirement? Exercising jurisdiction under 28 U.S.C. § 1291,

 we answer both questions in the affirmative and thus affirm the district court’s

 judgment enjoining enforcement of the DPOC requirement. In doing so, we

 summarize the relevant background, assure ourselves that the challengers possess




                                           6
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 7 of 87
Appellate Case: 18-3133   Document: 010110340452        Date Filed: 04/29/2020   Page: 7



 standing, and then discuss both challenges to the DPOC requirement, taking up

 first (for organizational convenience) the constitutional challenge.

                                   I. Background

 A.    Kansas’s DPOC Requirement

       Both suits on appeal challenge Kansas’s DPOC requirement, and so we

 start by recounting Fish I’s summary of the statute and regulations that constitute

 Kansas’s DPOC requirement:

              Kansas adopted its DPOC requirement for voter
              registration on April 18, 2011. Secure and Fair Elections
              (“SAFE”) Act, ch. 56, § 8(l), 2011 Kan. Sess. Laws 795,
              806, 809S11 (codified at Kan. Stat. Ann. § 25S2309(l)).
              The requirement took effect January 1, 2013. Id. at § 8(u),
              2011 Kan. Sess. Laws at 812. The SAFE Act requires that

                    (l) The county election officer or secretary of state’s
                    office shall accept any completed application for
                    registration, but an applicant shall not be registered
                    until the applicant has provided satisfactory
                    evidence of United States citizenship. Evidence of
                    United States citizenship as required in this section
                    will be satisfied by presenting one of the documents
                    listed . . . in person at the time of filing the
                    application for registration or by including a
                    photocopy of one of the following documents with
                    a mailed registration application. After a person has
                    submitted satisfactory evidence of citizenship, the
                    county election officer shall indicate this
                    information in the person’s permanent voter file.

              Kan. Stat. Ann. § 25S2309(l). The statute then lists
              thirteen forms of documentation acceptable to prove U.S.
              citizenship, including a birth certificate or passport. See
              § 25S2309(l)(1)S(13). For citizens unable to present

                                              7
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 8 of 87
Appellate Case: 18-3133   Document: 010110340452       Date Filed: 04/29/2020   Page: 8



              DPOC, subsection (m) provides an alternate means to
              prove citizenship by the submission of evidence to the
              state election board followed by a hearing. See §
              25S2309(m). The state election board is composed of “the
              lieutenant governor, the secretary of state and the attorney
              general.” § 25S2203(a).

              [Then-serving Kansas] Secretary [of State Kris W.]
              Kobach promulgated regulations for the DPOC
              requirement on October 2, 2015. Kan. Admin. Regs. §
              7S23S15 (the “90-day regulation”). Those regulations
              provide that applications unaccompanied by DPOC are
              deemed to be “incomplete.” § 7S23S15(a). Once an
              application is designated as incomplete, a voter has ninety
              days to provide DPOC or else the application is canceled
              and a new voter-registration application is required to
              register. See § 7S23S15(b)S(c).

 840 F.3d at 717.

 B.    Factual Background

       1.     Bednasek v. Schwab, No. 18-3134

       Mr. Parker Bednasek—the only remaining plaintiff in Bednasek v. Schwab,

 No. 18-3134—moved from Texas to Kansas in order to attend the University of

 Kansas. While he was a full-time student at the University of Kansas, he

 canceled his Texas voter registration and applied to register to vote in Kansas.

 He did so because he “considered [him]self to be a resident in Kansas, and [he]

 wanted to vote in Kansas elections.” Aplt.’s App., Vol. 38, at 9339 (Tr. of Bench

 Trial, Day 2, P.M. Session, filed Mar. 30, 2018). In applying, he swore that he

 was a Kansas resident and that he had abandoned his former residence. He later


                                           8
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 9 of 87
Appellate Case: 18-3133    Document: 010110340452      Date Filed: 04/29/2020    Page: 9



 swore that he had “no intent to leave Kansas in the future.” Id., Vol. 48, at 11692

 (Aff. of Parker Bednasek, filed Apr. 21, 2016). While at the University of

 Kansas, Mr. Bednasek paid out-of-state tuition, had a vehicle that he jointly

 owned with his parents that was registered in Texas, had a car insurance policy on

 that vehicle registered to his parents’ Texas home, and applied for and received a

 Texas driver’s license.

       When he submitted his application to register to vote, Mr. Bednasek did not

 provide DPOC. He did not do so because (1) his birth certificate was at his

 parent’s home in Texas, and (2) “he [did] not agree with the law” and was

 attempting to challenge it. Id., Vol. 47, at 11466 (Findings of Fact & Conclusions

 of Law, filed June 18, 2018); see id., Vol. 38, at 9368S69. Mr. Bednasek would

 later acquire a copy of his DPOC in order to apply to the Navy but did not submit

 it to Kansas. Because he never submitted DPOC to Kansas, his application was

 canceled under the DPOC requirement.

       2.     Fish v. Schwab, No. 18-3133

       In Fish v. Schwab, No. 18-3133, multiple plaintiffs attempted to register to

 vote as “motor voters” under section 5 of the NVRA, but their applications to

 register were denied because of the DPOC requirement. We briefly recount some

 of their experiences. Mr. Steven Fish applied for a driver’s license and to register

 as a voter. The driver’s license examiner did not inform him that he needed to


                                          9
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 10 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 10



  provide DPOC, but he subsequently received notices informing him that he

  needed to submit DPOC. However, he had difficulty locating his birth certificate

  because “he was born on a decommissioned Air Force base.” Id., Vol. 47, at

  11460. He thus was unable to vote in the 2014 general election. A family

  member subsequently found his birth certificate, and he has now registered.

  Similarly, Ms. Donna Bucci applied to vote while renewing her driver’s license.

  She was not told that she needed to provide DPOC, but, like Mr. Fish, she later

  received a notice informing her that she needed to provide DPOC in order to

  register. However, Ms. Bucci did not possess a copy of her birth certificate. The

  district court found that “[s]he [could not] afford the cost of a replacement birth

  certificate from Maryland and she credibly testified that spending money to obtain

  one would impact whether she could pay rent.” Id. at 11461. Her application was

  canceled for failure to provide DPOC, and she was unable to vote in the 2014

  election. A third plaintiff, Mr. Douglas Hutchinson, likewise applied to register

  to vote while renewing his driver’s license but did not provide DPOC. His

  application was also later canceled.

        Other plaintiffs did bring DPOC to register, but various errors in the

  administration of the DPOC requirement prevented their registration. Mr. Charles

  Stricker applied to vote while renewing his driver’s license and brought DPOC

  with him, but the clerk told him that he did not need to provide anything. He only


                                            10
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 11 of 87
Appellate Case: 18-3133   Document: 010110340452         Date Filed: 04/29/2020   Page: 11



  learned that his application had been canceled for lack of DPOC when he was not

  allowed to vote at the polls. Similarly, Mr. Thomas Boynton applied to vote, and

  his application was suspended for failure to provide DPOC. He had, however,

  brought DPOC with him to register and provided the requested documentation.

  Nevertheless, he was told that he was not registered when he showed up at the

  polls. After the election, he received a notice that he needed to resubmit DPOC

  in order to complete the voter-registration process.

        The final plaintiff is the League of Women Voters of Kansas (“Kansas

  League”), “a nonpartisan, nonprofit volunteer organization that encourages

  informed and active participation of citizens in government.” Id. at 11452. The

  district court found that “the DPOC requirement significantly hampered the

  Kansas League’s voter registration work,” id. at 11453, “the DPOC requirement

  forced the Kansas League to devote substantial resources to assist voters whose

  applications are in suspense due to the failure to provide DPOC,” id. at 11455,

  and “the DPOC requirement has forced the Kansas League to spend a

  considerable amount of member resources—including volunteer time—and money

  to educate the public about registering under the DPOC law,” id.




                                           11
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 12 of 87
Appellate Case: 18-3133   Document: 010110340452        Date Filed: 04/29/2020        Page: 12



  C.    Procedural Background

        1.     Fish I

        The Fish plaintiffs brought suit seeking a preliminary injunction against the

  enforcement of the DPOC requirement. The district court granted the preliminary

  injunction and “required [the Secretary] to register to vote any applicants

  previously unable to produce DPOC and to cease enforcement of Kansas’s DPOC

  requirement with respect to individuals who apply to register to vote at the

  Kansas Department of Motor Vehicles (‘DMV’) through the motor voter process.”

  Fish I, 840 F.3d at 716. The Secretary appealed the entry of the preliminary

  injunction, and we affirmed. Id. at 716–17.

        As recounted in more depth below, we held that section 5 of the NVRA

  preempted Kansas’s DPOC requirement. Id. at 716. The relevant portion of

  section 5 of the NVRA, known as the “motor-voter” provision, states:

               (2) The voter registration application portion of an application
               for a State motor vehicle driver’s license—

                  (A) may not require any information that duplicates
                  information required in the driver’s license portion of the
                  form (other than a second signature or other information
                  necessary under subparagraph (C));

                  (B) may require only the minimum amount of information
                  necessary to—
                     (i) prevent duplicate voter registrations; and
                     (ii) enable State election officials to assess the eligibility
                     of the applicant and to administer voter registration and
                     other parts of the election process;

                                            12
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 13 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020      Page: 13




                  (C) shall include a statement that—
                     (i) states each eligibility requirement (including
                     citizenship);
                     (ii) contains an attestation that the applicant meets each
                     such requirement; and
                     (iii) requires the signature of the applicant, under penalty
                     of perjury . . . .

  52 U.S.C. § 20504(c)(2)(A)S(C) (emphases added). In Fish I, we read

  subparagraph (C)’s “attestation requirement” as establishing “the presumptive

  minimum amount of information necessary for a state to carry out its

  eligibility-assessment and registration duties [under subparagraph (B)].” 840 F.3d

  at 737. However, we acknowledged that “whether the attestation requirement

  actually satisfies the minimum-information principle in a given case turns on the

  factual question of whether the attestation requirement is sufficient for a state to

  carry out these duties.” Id. at 738. We held that “in order for a state advocating

  for a DPOC regime to rebut the presumption that the attestation requirement is the

  minimum information necessary for it to carry out its eligibility-assessment and

  registration duties,” section 5 of the NVRA requires “[the] state to show that ‘a

  substantial number of noncitizens have successfully registered’ notwithstanding

  the attestation requirement.” Id. at 738–39 (quoting Kobach v. U.S. Election

  Assistance Comm’n (“EAC”), 772 F.3d 1183, 1198 (10th Cir. 2014)).

        We held that the Secretary had failed to demonstrate that a substantial

  number of noncitizens had successfully registered. Id. at 746–47. In particular,

                                            13
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 14 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 14



  the Secretary had only shown that between 2003 and 2013 “thirty noncitizens

  registered to vote.” Id. at 746. “These numbers [fell] well short of the showing

  necessary to rebut the presumption that attestation constitutes the minimum

  amount of information necessary for Kansas to carry out its eligibility-assessment

  and registration duties.” Id. at 747. Thus, we concluded that the plaintiffs’

  challenge was likely to succeed on the merits. Id. at 750. We went on to address

  the remaining preliminary-injunction factors and concluded that the district court

  did not err in concluding that they, too, favored a preliminary injunction. Id. at

  751S56. We thus affirmed the district court’s grant of the preliminary injunction.

  Id. at 756.

        2.      The Joint Fish and Bednasek Bench Trial

        On remand, the district court consolidated Fish—the statutory case—with

  Bednasek—the constitutional case—for trial. We summarize the district court’s

  factual findings, its legal conclusions in both cases, and the remedies it imposed.

                a.    Factual Findings

        In addition to the above evidence about individual plaintiffs with suspended

  or canceled applications, the plaintiffs put forward statistical evidence about the

  overall number of suspended applications. The district court found that, before

  the preliminary injunction in Fish was issued, there were 14,770 individuals who

  had applied to vote but whose applications were suspended for failure to provide


                                            14
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 15 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020       Page: 15



  DPOC. Of these, 5,655 were motor-voter applicants. Another 16,319 individuals

  had their applications canceled for failure to provide DPOC. Of these, 11,147

  were motor-voter applicants. That “amount[ed] to 31,089 total applicants who

  were denied registration for failure to provide DPOC.” Aplt.’s App., Vol. 47, at

  11447. Other numbers and expert testimony demonstrated that “[c]anceled or

  suspended applicants represented 12.4% of new voter registrations between

  January 1, 2013[,] and December 11, 2015.” Id. at 11448. An expert opined that

  the total number of applicants with suspended or canceled applications would

  have increased but for the injunction, “in part because voter registration activity

  typically increases in the months leading up to a presidential election.” Id. at

  11449. However, while there was significant evidence that would-be voters had

  their applications suspended and canceled by the DPOC requirement, the court

  acknowledged that “[t]here was little admissible evidence presented at trial about

  the rate of DPOC possession by suspended and canceled applicants.” Id. at

  11457.

        The district court also made factual findings about the number of

  noncitizens who had applied to register to vote. The district court found that, “at

  most, 67 noncitizens registered or attempted to register in Kansas over the last 19

  years.” Id. at 11519. Of these, “there [were] only 39 confirmed noncitizens who

  successfully registered to vote between 1999 and 2013 when the DPOC law


                                            15
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 16 of 87
Appellate Case: 18-3133   Document: 010110340452       Date Filed: 04/29/2020    Page: 16



  became effective.” Id. at 11508. Those 39 individuals represented 0.002% of all

  registered voters in Kansas as of January 1, 2013—the date the DPOC

  requirement went into effect. Id. And specifically as to those applications that

  were suspended, the court found that the estimated number of suspended

  applications that belonged to noncitizens was “statistically indistinguishable from

  zero,” while “more than 99% of the individuals” whose voter-registration

  applications were suspended were citizens who would have been able to vote but

  for the DPOC requirement. Id. at 11491S92; see id. at 11481. Moreover, even

  those few instances of noncitizens attempting to register to vote may be explained

  by “administrative anomalies.” Id. at 11520. For example, Kansas’s voter-

  registration database included 100 individuals with purported birth dates in the

  19th century and 400 individuals with purported birth dates after their date of

  voter registration.

        While the district court only found these 39 instances of noncitizen

  registration, the Secretary presented several anecdotes regarding noncitizens who

  purportedly attempted to register to vote. There was evidence that some

  noncitizens with temporary driver’s licenses had been registered to vote and that

  one citizen told Kansas officials that she had voted before becoming a citizen.

  The Secretary also identified an incident, summarized in a letter in the record,

  where employees of a hog farm “were transported to [a county] office by their


                                           16
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 17 of 87
Appellate Case: 18-3133     Document: 010110340452       Date Filed: 04/29/2020   Page: 17



  employer to register to vote” even though a county clerk stated that “some of

  these employees felt they were pressured to register even though they may not be

  legal.” Id., Vol. 30, at 7668 (Letter from Seward Cty. Clerk to Kan. S. Ethics &

  Elections Comm., dated Mar. 3, 2011). In its preliminary injunction analysis, the

  district court had concluded that the evidence submitted about this incident was

  “insufficient to show that noncitizens actually voted.” Id., Vol. 4, at 867 (Mem.

  & Order, filed May 17, 2016). While the Secretary returns to these examples in

  this court, it is unclear how they relate to the 39 instances of noncitizen

  registration that the district court identified.

         Apart from the 39 confirmed instances of noncitizen registration, Kansas

  presented expert testimony on statistical estimates of noncitizen registration and

  on noncitizen registration outside Kansas. But the district court either gave little

  weight or entirely rejected Kansas’s expert testimony on these topics. The court

  found that one expert’s testimony contained “myriad misleading statements” and

  “preordained opinions.” Id., Vol. 47, at 11474; see id. at 11476 (“The record is

  replete with further evidence of [the expert]’s bias.”). The court also concluded

  that studies offered by a different expert were “confusing, inconsistent, and

  methodologically flawed.” Id. at 11491. “[L]ooking beyond Kansas, [the

  Secretary’s] evidence of noncitizen registration at trial was weak.” Id. at 11519.

  The district court explained at length why it excluded large portions of the


                                              17
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 18 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020   Page: 18



  Secretary’s expert testimony on statistical estimates of noncitizen registration in

  Kansas and found much of the remaining testimony unpersuasive. Id. (explaining

  that one of the Secretary’s experts was “credibly dismantled” by the architect of

  the survey upon which the expert had relied).

               b.      Legal Conclusions in Bednasek v. Schwab, No. 18-3134

        In Bednasek, the court carefully evaluated these facts under the equal-

  protection rubric established by the Supreme Court’s opinion in Crawford v.

  Marion County Election Board, supra. As discussed at length below, Crawford

  instructs that we are to examine the burden that a state law places on the right to

  vote and then weigh the government’s asserted interests for imposing that law

  against that burden. Guided by Crawford, the district court here balanced the

  burdens imposed by the DPOC requirement against the state’s interests in

  preventing noncitizen voter registration, maintaining accurate voter rolls, and

  maintaining confidence in elections. The court concluded that “the magnitude of

  potentially disenfranchised voters impacted by the DPOC law and its enforcement

  scheme cannot be justified by the scant evidence of noncitizen voter fraud before

  and after the law was passed, by the need to ensure the voter rolls are accurate, or

  by the State’s interest in promoting public confidence in elections.” Aplt.’s App.,

  Vol. 47, at 11526.




                                           18
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 19 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020   Page: 19



               c.     Legal Conclusions in Fish v. Schwab, No. 18-3133

        In Fish, the court held that the preemption framework established in Fish I

  was the law of the case. Applying that framework and considering the evidence

  summarized above, the court concluded that there was “no credible evidence that

  a substantial number of noncitizens registered to vote under the attestation

  regime.” Id. at 11507. Instead, it found that the “evidence of a small number of

  noncitizen registrations in Kansas . . . is largely explained by administrative error,

  confusion, [and] mistake.” Id. at 11509. The court concluded that “[the

  Secretary] ha[d] failed to rebut the presumption that the attestation clause meets

  the minimum information principle in § 5 of the NVRA, and [it] therefore

  order[ed] judgment in favor of [the Fish] Plaintiffs.” Id. at 11515.

               d.     Remedies

        Finding that the DPOC requirement violated the Equal Protection Clause

  and section 5 of the NVRA, the court ordered the Secretary “not [to] enforce the

  DPOC law and accompanying regulation against voter registration applicants in

  Kansas.” Id. at 11529. The court also ordered various specific forms of relief not

  at issue here, e.g., ordering the Secretary to update websites and provide

  applicants with certificates of registration. Id. at 11530. The Secretary timely

  appealed.




                                            19
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 20 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 20



                                      II. Standing

        The Secretary first argues that Mr. Bednasek—the only remaining plaintiff

  in Bednasek v. Schwab, No. 18-3134—lacks standing. 1 We summarize the

  relevant legal principles and conclude Mr. Bednasek has standing.

  A.    Legal Principles Governing Standing

        Article III of the United States Constitution restricts the jurisdiction of

  federal courts to the adjudication of “Cases” or “Controversies.” U.S. C ONST . art.

  III, § 2, cl. 1. To satisfy Article III’s case-or-controversy requirement, a plaintiff

  must demonstrate standing by establishing “(1) an ‘injury-in-fact,’ (2) a sufficient

  ‘causal connection between the injury and the conduct complained of,’ and (3) a

  ‘likel[ihood]’ that the injury ‘will be redressed by a favorable decision.’” Susan

  B. Anthony List v. Driehaus, 573 U.S. 149, 157S58 (2014) (alteration in original)

  (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560S61 (1992)); accord Spokeo,

  Inc. v. Robins, --- U.S. ----, 136 S. Ct. 1540, 1547 (2016). “Put simply, a plaintiff

  must establish three elements: an injury-in-fact, causation, and redressability.”

  Bronson v. Swensen, 500 F.3d 1099, 1106 (10th Cir. 2007).


        1
                The Secretary does not challenge the Fish plaintiffs’ standing.
  Nevertheless, “[w]e have an obligation to assure ourselves of litigants’ standing
  under Article III.” Frank v. Gaos, --- U.S. ----, 139 S. Ct. 1041, 1046 (2019) (per
  curiam) (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 340 (2006)). We
  concluded that the Fish plaintiffs had standing in Fish I, see 840 F.3d at 716 n.5
  (“We are confident on the current record that Plaintiffs–Appellees have standing
  to sue.”), and we see no reason to depart from that conclusion now.

                                            20
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 21 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020      Page: 21



        We are focused on the first two of these requirements. As to the first, “[t]o

  establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion

  of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

  imminent, not conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting

  Lujan, 504 U.S. at 560); accord People for the Ethical Treatment of Prop. Owners

  v. U.S. Fish & Wildlife Serv., 852 F.3d 990, 996–97 (10th Cir. 2017). And as to

  the second, causation is established when the injury “is fairly traceable to the

  challenged conduct of the defendant.” Spokeo, 136 S. Ct. at 1547 (citing Lujan,

  504 U.S. at 560S61); accord Benham v. Ozark Materials River Rock, LLC, 885

  F.3d 1267, 1273 (10th Cir. 2018) (“To satisfy the traceability requirement, the

  defendant’s conduct must have caused the injury.”). This requires proving that

  there is “a substantial likelihood that the defendant’s conduct caused plaintiff’s

  injury in fact.” Bronson, 500 F.3d at 1109–10 (quoting Nova Health Sys. v.

  Gandy, 416 F.3d 1149, 1156 (10th Cir. 2005)).

        “We . . . review the district court’s rulings on standing de novo.” Niemi v.

  Lasshofer, 770 F.3d 1331, 1344 (10th Cir. 2014); accord People for the Ethical

  Treatment of Prop. Owners, 852 F.3d at 996. However, we review the factual

  findings underlying the district court’s standing determination for clear error. See

  Protocols, LLC v. Leavitt, 549 F.3d 1294, 1298 (10th Cir. 2008); see also

  McCormack v. Herzog, 788 F.3d 1017, 1024 (9th Cir. 2015) (“Questions of


                                            21
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 22 of 87
Appellate Case: 18-3133   Document: 010110340452       Date Filed: 04/29/2020      Page: 22



  standing are . . . reviewed de novo, but underlying factual findings are reviewed

  for clear error.”); ASPCA v. Feld Entm’t, Inc., 659 F.3d 13, 19 (D.C. Cir. 2011)

  (same); Me. People’s All. v. Mallinckrodt, Inc., 471 F.3d 277, 283 (1st Cir. 2006)

  (same).

  B.    Application

        The Secretary raises two arguments that Mr. Bednasek lacks standing.

  First, the Secretary argues that Mr. Bednasek did not suffer an injury-in-fact

  because he was not a Kansas resident and so he was ineligible to vote. Second,

  the Secretary argues that Mr. Bednasek’s harm was not caused by the DPOC

  requirement and was instead self-inflicted. We reject both arguments before

  briefly assuring ourselves that Mr. Bednasek’s injury-in-fact is redressable.

        1.     Injury-in-fact

        The Secretary argues that Mr. Bednasek did not suffer “an invasion of a

  legally protected interest,” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at

  560), when his application was cancelled because Mr. Bednasek ostensibly was

  not a resident of Kansas and so was ineligible to vote there. For purposes of

  “determining the residence of a person offering to vote” under Kansas law, a

  person’s residence is “the place adopted by a person as such person’s place of

  habitation, and to which, whenever such person is absent, such person has the

  intention of returning.” Kan. Stat. Ann. § 25-407. “That this determination is not


                                           22
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 23 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020      Page: 23



  based solely on intent has been recognized by the Kansas Supreme Court, which

  has stated that a citizen has the right to change his residence permanently or

  temporarily, and that ‘whether he does so, or which he does, is determined by his

  acts and his intentions.’” Warren v. Gaston, 55 F. Supp. 2d 1230, 1237 (D. Kan.

  1999) (quoting State ex rel. Parker v. Corcoran, 128 P.2d 999, 1003 (Kan.

  1942)). While Mr. Bednasek’s family is from Texas, he was enrolled as a

  full-time student at the University of Kansas when he attempted to register to

  vote. Moreover, in the fall of 2015, he cancelled his Texas voter registration and

  attempted to register in Kansas because he “considered [him]self to be a resident

  in Kansas, and [he] wanted to vote in Kansas elections.” Aplt.’s App., Vol. 38, at

  9339. In applying to register in Kansas, he swore that he was a Kansas resident

  and that he had abandoned his former residence. And, as part of this lawsuit, he

  submitted an affidavit wherein he stated that he was a Kansas resident and had

  “no intent to leave Kansas in the future.” Id., Vol. 48, at 11692. The district

  court thus concluded that Mr. Bednasek was a resident of Kansas.

        The Secretary, however, points out that Mr. Bednasek paid out-of-state

  tuition at the University of Kansas, had a car that he jointly owned with his

  parents that was registered in Texas, had a car insurance policy—for which his

  parents are listed as the policy holders—that was also registered to his parents’

  Texas home, and applied for and received a Texas driver’s license. The Secretary


                                           23
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 24 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020   Page: 24



  argues that these actions undermine Mr. Bednasek’s declared intentions. But in

  rejecting a motion to dismiss on standing grounds, the district court stated: “the

  Court finds that neither Bednasek’s Texas driver’s license, nor his Texas

  automobile registration and insurance, objectively disprove Bednasek’s repeated

  attestations of Kansas residency.” Id., Vol. 49, at 11825 (Mem. & Order, filed

  July 29, 2016). This factual finding about Mr. Bednasek’s residence was

  incorporated in the summary judgment and trial rulings. We only review the

  district court’s factual findings for clear error. See Protocols, 549 F.3d at 1298;

  McCormack, 788 F.3d at 1024; ASCPA, 659 F.3d at 19; Me. People’s All., 471

  F.3d at 283. And this factual finding was not clearly erroneous: Mr. Bednasek

  had chosen to live in Kansas, canceled his Texas voter registration, and sworn

  that he intended to remain in Kansas. The district court could weigh all of this

  evidence and make a credibility determination. 2 We conclude that the district


        2
                Moreover, the standard for paying in-state tuition is more onerous
  than that for voter residency. Kansas’s regulations concerning in-state tuition
  state that “[v]oting or registration for voting in Kansas,” “standing alone,
  ordinarily shall not constitute sufficient evidence of a change to Kansas
  residence.” Kan. Admin. Regs. § 88S3S2(c)(1). The regulations also create a
  presumption that individuals enrolled in academic programs are not residents for
  purposes of in-state tuition. Id. § 88S3S2(d). No similar presumption is in the
  voter-residency statute. And the relevant statute requires an individual to be a
  domiciliary resident of Kansas for twelve months prior to receiving in-state
  tuition, see Kan. Stat. Ann. § 76S729(a)(1); no such requirement is in the
  voter-registration residency definition. Thus, the fact that Mr. Bednasek paid out-
  of-state tuition does not tell us much. Additionally, Kansas’s then-existing
                                                                          (continued...)

                                           24
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 25 of 87
Appellate Case: 18-3133    Document: 010110340452         Date Filed: 04/29/2020   Page: 25



  court’s finding that Mr. Bednasek was a Kansas resident for purposes of voter

  registration was not clearly erroneous.

        The Secretary counters by citing two Kansas cases: Willmeth v. Harris, 403

  P.2d 973 (Kan. 1965), and Gleason v. Gleason, 155 P.2d 465 (Kan. 1945). But

  these cases acknowledge that residency is a “question of fact” that turns on “all

  the surrounding facts and circumstances,” Gleason, 155 P.2d at 467; see also

  Willmeth, 403 P.2d at 978 (concluding “[t]here is ample evidence in the record to

  support the trial court’s findings” about an individual’s residency); thus, those

  authorities do nothing to change our conclusion that the district court’s factual

  finding that Mr. Bednasek was a Kansas resident was not clearly erroneous.

  Moreover, neither case was interpreting residency under the relevant voter-

  registration statute, and so neither could provide a persuasive reason to depart

  from the above analysis in any event.

        In sum, we conclude that district court did not clearly err in concluding that

  Mr. Bednasek was a resident of Kansas and thus suffered an injury-in-fact when

  the Secretary cancelled his registration application.



        2
          (...continued)
  guidance on “Election Standards” stated that residency for purposes of voter
  registration “is not related to or affected by vehicle registration,” and so the
  Texas vehicle registration also is far from dispositive here. Aplt.’s App., Vol. 49,
  at 11825. Likewise, we do not find the fact that his parents linked the auto
  insurance policy with their house to be telling.

                                            25
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 26 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020    Page: 26



        2.     Causation

        The Secretary next argues that Mr. Bednasek did not have standing to sue

  because his injury was “self-inflicted” and thus not fairly traceable to Kansas’s

  conduct. Aplt.’s Opening Br. at 23. The Secretary’s argument turns on the

  following facts: that Mr. Bednasek possessed DPOC that was located at his

  parent’s home in Texas, that he acquired a copy of this DPOC at some point

  during his Kansas residency in order to apply to the Navy, and that he stated that

  he did not bring the DPOC when he attempted to register to vote because he did

  not agree with the law. But we rejected similar arguments in Fish I. See 840

  F.3d at 716 n.5, 753S54. We stated that “our cases show that typically a finding

  of self-inflicted harm results from either misconduct or something akin to

  entering a freely negotiated contractual arrangement, not from a failure to comply

  with an allegedly unlawful regime.” Id. at 753 (collecting cases). “[W]e

  reject[ed] the notion that the source of an injury is a litigant’s decision not to

  comply with an allegedly unlawful state regime, rather than the regime itself.” Id.

  at 754 (emphasis added). “Were this notion to apply in a case like this one, a

  court could never enjoin enforcement of an unlawful statute if the plaintiffs could

  have complied with the statute but elected not to; this hypothetical scenario

  borders on the absurd.” Id. This all remains true now.




                                            26
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 27 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020    Page: 27



        Our opinion in ACLU of New Mexico v. Santillanes, supra, underscores the

  point. There, in-person voters were required to produce voter identification. We

  concluded that the plaintiffs who intended to vote in future elections and would

  be required to present identification in those elections had standing. 546 F.3d at

  1319. This was the case even though “no individual [plaintiff] lack[ed] photo

  identification.” Id. Kansas’s denial of Mr. Bednasek’s application to register to

  vote for lack of DPOC functions analogously to the voter-identification law in

  Santillanes; the requirement that Mr. Bednasek provide DPOC is sufficient to

  establish standing. Cf. Common Cause/Georgia v. Billups, 554 F.3d 1340,

  1351S52 (11th Cir. 2009) (“Requiring a registered voter either to produce photo

  identification to vote in person or to cast an absentee or provisional ballot is an

  injury sufficient for standing.”).

        In arguing to the contrary, the Secretary relies most heavily on Clapper v.

  Amnesty International USA, 568 U.S. 398 (2013). In that case, the plaintiffs

  asserted they were “suffering ongoing injuries” because they had chosen “to take

  costly and burdensome measures to protect the confidentiality of their

  international communications” from the potential of surveillance under the

  Foreign Intelligence Surveillance Act. Id. at 402, 415. The Supreme Court

  rejected the notion that these expenditures established standing: “respondents

  cannot manufacture standing merely by inflicting harm on themselves based on


                                            27
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 28 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020      Page: 28



  their fears of hypothetical future harm that is not certainly impending.” Id. at

  416. But unlike the hypothetical enforcement in Clapper, the DPOC requirement

  here actually was enforced against Mr. Bednasek. And it was that enforcement

  that caused Mr. Bednasek’s injury-in-fact, not any decision he made to spend

  money to avoid a hypothetical injury. Furthermore, the suit here concerns the

  fundamental right to vote; it does not concern “[the] actions of the political

  branches in the fields of intelligence gathering and foreign affairs,” where the

  Court engages in an especially rigorous standing inquiry. Id. at 408S09. We thus

  conclude Mr. Bednasek has demonstrated that there is a substantial likelihood that

  his injury-in-fact was caused by the Secretary’s actions. See Bronson, 500 F.3d at

  1109–10.

        3.     Redressability

        And while not challenged by the Secretary, we have no doubt that there is

  “a ‘likel[ihood]’ that the injury ‘will be redressed by a favorable decision.’”

  Susan B. Anthony List, 573 U.S. at 158 (alteration in original) (quoting Lujan, 504

  U.S. at 560S61). An order enjoining the Secretary from enforcing the DPOC

  requirement will ensure that approximately 30,000 voters whose applications were

  canceled or suspended are registered to vote. Cf. Santillanes, 546 F.3d at 1319.

        We thus conclude Mr. Bednasek has established standing.




                                            28
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 29 of 87
Appellate Case: 18-3133   Document: 010110340452       Date Filed: 04/29/2020   Page: 29



                                    III. Discussion

        Turning to the merits of the two challenges to the DPOC requirement, we

  summarize our standard of review before considering whether the DPOC

  requirement unconstitutionally burdens the right to vote and whether the DPOC

  requirement is preempted by section 5 of the NVRA. We conclude that the DPOC

  requirement is both unconstitutional and preempted by section 5 of the NVRA,

  and thus affirm the district court’s judgment.

  A.    Standard of Review

        “We review the district court’s legal conclusions in a bench trial de novo;

  findings of fact will not be set aside unless clearly erroneous.” FTC v. Chapman,

  714 F.3d 1211, 1216 (10th Cir. 2013) (quoting Ryan v. Am. Nat. Energy Corp.,

  557 F.3d 1152, 1157 (10th Cir. 2009)); accord United States v. Estate of St. Clair,

  819 F.3d 1254, 1264 (10th Cir. 2016). Because the Secretary only challenges the

  court’s legal conclusions, see Aplt.’s Opening Br. at 21 (explaining that “the State

  asserts only legal error”), our review is de novo.

  B.    Whether Kansas’s DPOC Requirement Violates the Fourteenth
        Amendment’s Equal Protection Clause

        We first ask whether Kansas’s DPOC requirement violates the Fourteenth

  Amendment’s Equal Protection Clause. We structure this inquiry by setting forth

  the Anderson-Burdick balancing test that governs our analysis, see Burdick v.

  Takushi, 504 U.S. 428 (1992); Anderson v. Celebrezze, 460 U.S. 780 (1983), and

                                           29
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 30 of 87
Appellate Case: 18-3133   Document: 010110340452        Date Filed: 04/29/2020    Page: 30



  then analyzing the constitutionality of the DPOC requirement under that test by

  weighing the burdens the voting requirement imposes against the interests the

  government asserts. We conclude that the DPOC requirement is unconstitutional

  and uphold the district court’s injunction against its enforcement.

        1.     Governing Legal Principles

        Crawford v. Marion County Election Board, supra, instructs that when

  examining a claim that a state law unconstitutionally burdens a plaintiff’s right to

  vote under the Equal Protection Clause, we are to examine the burden that the

  state law places on the right to vote and then weigh the government’s asserted

  interests for imposing that law against the burden. In the following discussion,

  we introduce the so-called Anderson-Burdick balancing test before summarizing

  how it was applied in Crawford.

               a.    The Anderson-Burdick Balancing Test

        The right to vote is “a fundamental political right, . . . preservative of all

  rights.” Dunn v. Blumstein, 405 U.S. 330, 336 (1972) (omission in original)

  (quoting Reynolds v. Sims, 377 U.S. 533, 562 (1964)); Fish I, 840 F.3d at 752

  (“There can be no dispute that the right to vote is a constitutionally protected

  fundamental right.”); see also Harper v. Va. State Bd. of Elections, 383 U.S. 663,

  670 (1966) (“[T]he right to vote is too precious, too fundamental to be so

  burdened or conditioned.”). “No right is more precious in a free country than that


                                            30
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 31 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 31



  of having a voice in the election of those who make the laws under which, as

  good citizens, we must live. Other rights, even the most basic, are illusory if the

  right to vote is undermined.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964).

        Nevertheless, “[i]t does not follow . . . that the right to vote in any manner

  and the right to associate for political purposes through the ballot are absolute.”

  Burdick, 504 U.S. at 433; accord Utah Republican Party v. Cox, 892 F.3d 1066,

  1076 (10th Cir. 2018), cert. denied, 139 S. Ct. 1290 (2019). Instead, the

  Constitution allows states to “prescribe ‘the Times, Places and Manner of holding

  Elections for Senators and Representatives,’ and the Court therefore has

  recognized that States retain the power to regulate their own elections.” Burdick,

  504 U.S. at 433 (citation omitted) (quoting U.S. C ONST . art. I, § 4, cl. 1). These

  regulations can help protect the right to vote by ensuring that elections are “fair

  and honest” and that “some sort of order, rather than chaos, . . . accompan[ies] the

  democratic processes.” Id. (quoting Storer v. Brown, 415 U.S. 724, 730 (1974));

  accord Campbell v. Buckley, 203 F.3d 738, 745 (10th Cir. 2000); see Timmons v.

  Twin Cities Area New Party, 520 U.S. 351, 358 (1997) (“States may, and

  inevitably must, enact reasonable regulations of parties, elections, and ballots to

  reduce election- and campaign-related disorder.”).

        However, there is “[n]o bright line,” Timmons, 520 U.S. at 359, that

  separates those regulations that properly impose order—thereby protecting the


                                            31
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 32 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020     Page: 32



  fundamental right to vote—from those that unduly burden it—thereby

  undermining it. See Crawford, 553 U.S. at 190 (plurality opinion of Stevens, J.)

  (explaining that instead of applying a “litmus test” courts must make a “hard

  judgment”); Anderson, 460 U.S. at 789 (explaining that instead of applying a

  “litmus-paper test” “a court must resolve such a challenge by an analytical

  process that parallels its work in ordinary litigation”). Instead, the Supreme Court

  has instructed that:

               A court considering a challenge to a state election law must
               weigh “the character and magnitude of the asserted injury to the
               rights protected by the First and Fourteenth Amendments that the
               plaintiff seeks to vindicate” against “the precise interests put
               forward by the State as justifications for the burden imposed by
               its rule,” taking into consideration “the extent to which those
               interests make it necessary to burden the plaintiff’s rights.”

  Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789); accord Santillanes,

  546 F.3d at 1320 (“[T]he appropriate test when addressing an Equal Protection

  challenge to a law affecting a person’s right to vote is to ‘weigh the asserted

  injury to the right to vote against the precise interests put forward by the State as

  justifications for the burden imposed by its rule.’” (quoting Crawford, 553 U.S. at

  190)). This balancing test has become known as the Anderson-Burdick balancing




                                            32
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 33 of 87
Appellate Case: 18-3133   Document: 010110340452       Date Filed: 04/29/2020   Page: 33



  test. See Cox, 892 F.3d at 1077 (“[W]e analyze electoral regulations using the

  now-familiar Anderson-Burdick balancing test.”). 3

        Both parties agree that this Anderson-Burdick balancing test applies here.

  We thus turn to examine how the Anderson-Burdick test was applied to a related

  voting restriction in Crawford v. Marion County Election Board, supra.




        3
                  The Supreme Court’s cases have equivocated over which provision of
  the Constitution mandates this balancing test. Compare Anderson, 460 U.S. at
  786 n.7 (“[W]e base our conclusions directly on the First and Fourteenth
  Amendments and do not engage in a separate Equal Protection Clause analysis.
  We rely, however, on the analysis in a number of our prior election cases resting
  on the Equal Protection Clause of the Fourteenth Amendment. These cases,
  applying the ‘fundamental rights’ strand of equal protection analysis, have
  identified the First and Fourteenth Amendment rights implicated by restrictions
  on the eligibility of voters and candidates, and have considered the degree to
  which the State’s restrictions further legitimate state interests.” (collecting
  cases)), with Crawford, 553 U.S. at 207 n.* (plurality opinion of Scalia, J.) (“A
  number of our early right-to-vote decisions, purporting to rely upon the Equal
  Protection Clause, strictly scrutinized nondiscriminatory voting laws requiring the
  payment of fees.” (collecting cases)). Our court, however, has traced the
  Anderson-Burdick balancing test to the Equal Protection Clause. See Santillanes,
  546 F.3d at 1319S20; see also Edward B. Foley, Due Process, Fair Play, and
  Excessive Partisanship: A New Principle for Judicial Review of Election Laws, 84
  U. C HI . L. R EV . 655, 674 (2017) (explaining that the Supreme Court’s
  “equal-protection-for-voting jurisprudence has evolved into what is known as the
  ‘Anderson-Burdick balancing test’”). Yet, as explained above, the Anderson-
  Burdick balancing test does not entail “a traditional equal-protection inquiry.”
  Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1319 (11th Cir. 2019);
  see also Green Party of Tenn. v. Hargett, 791 F.3d 684, 692 (6th Cir. 2015)
  (discussing relationship between Anderson-Burdick and the Equal Protection
  Clause, and collecting cases).

                                          33
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 34 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 34



                b.    Crawford v. Marion County Election Board

        Crawford involved “the constitutionality of an Indiana statute requiring

  citizens voting in person on election day, or casting a ballot in person at the office

  of the circuit court clerk prior to election day, to present photo identification

  issued by the government.” 553 U.S. at 185 (plurality opinion of Stevens, J.).

  The Court—in two plurality opinions, one by Justice Stevens and one by Justice

  Scalia—upheld the constitutionality of the statute under the Anderson-Burdick

  balancing test. Id. at 189S90 (plurality opinion of Stevens, J.); id. at 204S05

  (plurality opinion of Scalia, J.). We have held that Justice Stevens’s opinion is

  controlling, and so we focus on that opinion here. See Santillanes, 546 F.3d at

  1321 (“Following Crawford, it appears that Justice Stevens’s plurality opinion

  controls, a position advocated by the Plaintiffs in the present case because it is the

  narrowest majority position.”); id. at 1321S25 (citing, in the analysis, only to

  Justice Stevens’s opinion); see also Foley, supra, at 676 (“The controlling

  opinion in [Crawford] was written by Stevens and joined by Roberts and

  Kennedy.”).

        Justice Stevens’s opinion—joined by Chief Justice Roberts and Justice

  Kennedy—started its discussion of the relevant legal standard with Harper v.

  Virginia State Board of Elections, supra, a case that invalidated a poll-tax under

  the Equal Protection Clause. Justice Stevens explained that Harper had not


                                            34
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 35 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020     Page: 35



  invalidated the poll-tax because of any racial classification or animus; instead, it

  invalidated the poll-tax as “invidious because it was irrelevant to the voter’s

  qualifications.” Crawford, 553 U.S. at 189; see Harper, 383 U.S. at 668 (“To

  introduce wealth or payment of a fee as a measure of a voter’s qualifications is to

  introduce a capricious or irrelevant factor. The degree of the discrimination is

  irrelevant. In this context—that is, as a condition of obtaining a ballot—the

  requirement of fee paying causes an ‘invidious’ discrimination that runs afoul of

  the Equal Protection Clause.” (citation omitted) (quoting Skinner v. Okla. ex rel.

  Williamson, 316 U.S. 535, 541 (1942))).

        Justice Stevens thus deduced the rule that “even rational restrictions on the

  right to vote are invidious if they are unrelated to voter qualifications.”

  Crawford, 553 U.S. at 189. At the same time, Justice Stevens acknowledged “that

  ‘evenhanded restrictions that protect the integrity and reliability of the electoral

  process itself’ are not invidious and satisfy the standard set forth in Harper.” Id.

  at 189S90 (quoting Anderson, 460 U.S. at 788 n.9). But determining how to

  “neatly separate valid from invalid restrictions” is not always an easy task. Id. at

  190. Notably, Justice Stevens applied the Anderson-Burdick balancing test even

  though the voter-identification law at issue was not “unrelated to voter

  qualifications.” Id. at 189; see id. at 193 (noting that Congress had indicated

  “that photo identification is one effective method of establishing a voter’s


                                            35
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 36 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020    Page: 36



  qualification to vote”). Instead, “[h]owever slight th[e] burden [imposed on the

  right to vote] may appear, as Harper demonstrates, it must be justified by relevant

  and legitimate state interests ‘sufficiently weighty to justify the limitation.’” Id.

  at 191 (quoting Norman v. Reed, 502 U.S. 279, 288S89 (1992)). In other words,

  Anderson-Burdick scrutiny is required even when the burden imposed by a voter-

  identification law has some relationship to voter qualifications and even when the

  burden imposed may appear slight.

        An important question then is exactly what this scrutiny entails. Justice

  Stevens’s opinion explained that the degree of scrutiny was “flexible.” Id. at 190

  n.8; see Burdick, 504 U.S. at 434 (explaining that under Anderson the mere fact

  that a burden was imposed does not itself mandate strict scrutiny; instead, “a more

  flexible standard applies”); accord Campbell v. Davidson, 233 F.3d 1229, 1233

  (10th Cir. 2000) (applying “the flexible standard of Burdick”). This

  “flexib[ility]” acknowledges that we must engage in a case-specific inquiry based

  on (1) “the character and magnitude of the asserted injury to the rights . . . that

  the plaintiff seeks to vindicate,” (2) “the precise interests put forward by the State

  as justifications for the burden imposed by its rule,” and (3) “the extent to which

  those [state] interests make it necessary to burden the plaintiff’s rights.” Burdick,

  504 U.S. at 434 (quoting Anderson, 460 U.S. at 789). Thus, the scrutiny we apply

  will wax and wane with the severity of the burden imposed on the right to vote in


                                             36
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 37 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020     Page: 37



  any given case; heavier burdens will require closer scrutiny, lighter burdens will

  be approved more easily. Id. (“Under this standard, the rigorousness of our

  inquiry into the propriety of a state election law depends upon the extent to which

  a challenged regulation burdens First and Fourteenth Amendment rights.”).

        We, and our sister circuits and commentators, have referred to this as a

  “sliding scale” test. Navajo Nation v. San Juan Cty., 929 F.3d 1270, 1283 (10th

  Cir. 2019); see Ariz. Libertarian Party v. Hobbs, 925 F.3d 1085, 1090 (9th Cir.

  2019) (“We have described this approach as a ‘sliding scale’—the more severe the

  burden imposed, the more exacting our scrutiny; the less severe, the more relaxed

  our scrutiny.” (quoting Ariz. Green Party v. Reagan, 838 F.3d 983, 988 (9th Cir.

  2016))); Foley, supra, at 675 (“Anderson and Burdick create a kind of

  sliding-scale balancing test, whereby the strength of the state’s justification

  required to defend its law depends on the severity of the burden that the law

  imposes on the would-be voter’s opportunity to cast a ballot . . . .”); see also Ne.

  Ohio Coal. for the Homeless v. Husted, 696 F.3d 580, 592 (6th Cir. 2012) (per

  curiam) (“While a rational basis standard applies to state regulations that do not

  burden the fundamental right to vote, strict scrutiny applies when a state’s

  restriction imposes ‘severe’ burdens. For the majority of cases falling between




                                            37
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 38 of 87
Appellate Case: 18-3133     Document: 010110340452      Date Filed: 04/29/2020   Page: 38



  these extremes, we apply the ‘flexible’ Anderson/Burdick balancing test.”

  (citations omitted)). 4

         Justice Stevens—applying this “flexible” approach—then concluded that

  the photographic-identification requirement at issue in Crawford “impose[d] only

  a limited burden on voters’ rights.” 553 U.S. at 203 (quoting Burdick, 504 U.S. at

  439). In particular, Justice Stevens relied heavily on the district court’s

  conclusion that the challengers “had ‘not introduced evidence of a single,

  individual Indiana resident who will be unable to vote’” as a result of the law “or

  who will have his or her right to vote unduly burdened by its requirements.” Id.

  at 187 (quoting Ind. Democratic Party v. Rokita, 458 F. Supp. 2d 775, 783 (S.D.


         4
                Justice Scalia would have abandoned this traditional understanding
  of the Anderson-Burdick balancing test as a flexible, sliding scale test. Instead,
  he characterized Burdick as “forg[ing] Anderson’s amorphous ‘flexible standard’
  into” a more rigid “two-track approach.” Crawford, 553 U.S. at 205 (plurality
  opinion of Scalia, J.). Under his view, strict scrutiny would be applied to
  “severe” burdens while “nonsevere, nondiscriminatory restrictions” would be
  reviewed under “a deferential ‘important regulatory interests’ standard.” Id. at
  204S05 (quoting Burdick, 504 U.S. at 433S34 ). Applying this framework to the
  law at issue in Crawford, Justice Scalia would have concluded that the burden
  imposed by Indiana’s photo-identification law was “simply not severe” and thus
  justified by Indiana’s generalized interests under a deferential standard. Id. at
  209. But six Members of the Court—Chief Justice Roberts, Justice Stevens,
  Justice Kennedy, see id. at 190 n.8, and all three dissenters, see id. at 210 (Souter,
  J., joined by Ginsburg, J., dissenting); id. at 237 (Breyer, J., dissenting)—rejected
  Justice Scalia’s reframing of the Anderson-Burdick balancing test as involving
  only two distinct tracks. And, as we have previously held that Justice Stevens’s
  opinion is controlling, we must apply the “flexible” approach to the Anderson-
  Burdick balancing test that was used by Justice Stevens, see Crawford, 553 U.S.
  at 190 n.8, as well as by the Court’s earlier cases, see Burdick, 504 U.S. at 434.

                                            38
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 39 of 87
Appellate Case: 18-3133     Document: 010110340452        Date Filed: 04/29/2020     Page: 39



  Ind. 2006)). Additionally, while Justice Stevens acknowledged that the law could

  impose a burden on those without photo identification, “the evidence in the record

  d[id] not provide [the Court] with the number of registered voters without photo

  identification.” Id. at 200. “Much of the argument about the numbers of such

  voters c[ame] from extrarecord, postjudgment studies, the accuracy of which

  ha[d] not been tested in the trial court.” Id. Thus, he concluded that any costs

  associated with requiring voters to acquire freely provided photographic

  identification did not “qualify as a substantial burden on the right to vote, or even

  represent a significant increase over the usual burdens of voting.” Id. at 198.

  This determination that the burden was not substantial was “record-based.” Id. at

  208 (plurality opinion of Scalia, J.); see id. at 189 (plurality opinion of Stevens,

  J.) (“[T]he evidence in the record is not sufficient to support a facial attack on the

  validity of the entire statute . . . .” (emphasis added)); id. at 200 (plurality opinion

  of Stevens, J.) (“[O]n the basis of the evidence in the record it is not possible to

  quantify either the magnitude of the burden on this narrow class of voters or the

  portion of the burden imposed on them that is fully justified.” (emphasis added)).

        In light of this weak evidence of a burden, Justice Stevens concluded that

  the state’s justifications were “sufficiently weighty to justify the limitation.” Id.

  at 191 (quoting Norman, 502 U.S. at 288S89). In particular, Indiana had

  “unquestionably relevant” interests in election modernization, preventing voter


                                             39
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 40 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020   Page: 40



  fraud, and safeguarding voter confidence. Id. Justice Stevens determined that

  these interests were “legitima[te]” and “importan[t],” even though, for example,

  “[t]he record contain[ed] no evidence of any [voter-impersonation] fraud actually

  occurring in Indiana.” Id. at 194, 196. Thus, the Crawford opinion demonstrates

  that when there is limited evidence of a burden on the right to vote, the state need

  not present concrete evidence to justify its assertion of legitimate or important

  generalized interests. See Santillanes, 546 F.3d at 1323 (“In requiring the City to

  present evidence of past instances of voting fraud, the district court imposed too

  high a burden on the City.”).

        However, when a more substantial burden is imposed on the right to vote,

  our review of the government’s interests is more “rigorous[].” Burdick, 504 U.S.

  at 434; see also Anderson, 460 U.S. at 789 (“In passing judgment, the Court must

  not only determine the legitimacy and strength of each of those interests; it also

  must consider the extent to which those interests make it necessary to burden the

  plaintiff’s rights.”); League of Women Voters of N.C. v. North Carolina, 769 F.3d

  224, 246 (4th Cir. 2014) (“North Carolina asserts goals of electoral integrity and

  fraud prevention. But nothing in the district court’s portrayal of the facts

  suggests that those are anything other than merely imaginable.”); Obama for Am.

  v. Husted, 697 F.3d 423, 433S34 (6th Cir. 2012) (holding voting regulation was

  not justified by “vague interest[s]” when the state had submitted “no evidence” to


                                            40
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 41 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020    Page: 41



  justify its invocation of the interests); cf. Cal. Democratic Party v. Jones, 530

  U.S. 567, 584 (2000) (explaining that the determination of whether the “four

  asserted state interests—promoting fairness, affording voters greater choice,

  increasing voter participation, and protecting privacy—are . . . compelling . . . is

  not to be made in the abstract, by asking whether fairness, privacy, etc., are highly

  significant values; but rather by asking whether the aspect of fairness, privacy,

  etc., addressed by the law at issue is highly significant”).

        Finally, in addition to Justice Stevens’s consideration of the “facial attack

  on the validity of the entire statute” in Crawford based on “the statute’s broad

  application to all Indiana voters,” 553 U.S. at 189, 202–03, he also parsed the

  burden imposed on specific categories of voters: “elderly persons born out of

  State, who may have difficulty obtaining a birth certificate; persons who because

  of economic or other personal limitations may find it difficult either to secure a

  copy of their birth certificate or to assemble the other required documentation to

  obtain a state-issued identification; homeless persons; and persons with a

  religious objection to being photographed,” id. at 199 (footnote omitted). But the

  record evidence concerning the burdens imposed on these voters was once again

  lackluster: “on the basis of the evidence in the record it is not possible to quantify

  either the magnitude of the burden on this narrow class of voters or the portion of

  the burden imposed on them that is fully justified.” Id. at 200. “[T]he evidence


                                            41
           Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 42 of 87
Appellate Case: 18-3133     Document: 010110340452       Date Filed: 04/29/2020     Page: 42



  in the record d[id] not provide [the Court] with the number of registered voters

  without photo identification,” “the deposition evidence presented in the District

  Court d[id] not provide any concrete evidence of the burden imposed on voters

  who currently lack photo identification,” and the “record sa[id] virtually nothing

  about the difficulties faced by either indigent voters or voters with religious

  objections to being photographed.” Id. at 200S01. Furthermore, the Court noted

  that the unique burdens on these classes of individuals would be mitigated by a

  provision in the Indiana law that allowed certain “voters without photo

  identification [to] cast provisional ballots that will ultimately be counted.” Id. at

  199. 5

           In sum, Crawford teaches that we must balance any burden on the right to

  vote imposed by the DPOC requirement against the government’s asserted

  interests as justifications for imposing that burden. We must apply the Anderson-


           5
                Justice Scalia criticized the “lead opinion” for this focus on the
  burden imposed on specific populations. 553 U.S. at 204S05. In his view,
  traditional equal-protection principles required evaluating the burden the
  voter-identification requirement imposed on all voters, even if different
  populations felt the impacts of that single burden differently. Id. at 205; see also
  id. at 206 (arguing that, in its prior opinions, “when [the Court] began to grapple
  with the magnitude of burdens, [it] did so categorically and did not consider the
  peculiar circumstances of individual voters or candidates”). He particularly
  thought Justice Stevens’s focus on the requirement’s impact on the poor, disabled,
  and elderly was problematic because these are not suspect classifications. Id. at
  207. He would have avoided “[t]he lead opinion’s record-based resolution” and
  instead held that “[t]he burden of acquiring, possessing, and showing a free photo
  identification is simply not severe.” Id. at 208S09.

                                            42
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 43 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020      Page: 43



  Burdick balancing test flexibly, i.e., “the rigorousness of our inquiry into the

  propriety of [the DPOC requirement] depends upon the extent to which [it]

  burdens” voters’ rights. Burdick, 504 U.S. at 434. And, while we are to evaluate

  “the statute’s broad application to all . . . voters” to determine the magnitude of

  the burden, Crawford, 553 U.S. at 202–03 (plurality opinion of Stevens, J.), we

  may nevertheless specifically consider the “limited number of persons” on whom

  “[t]he burdens that are relevant to the issue before us” will be “somewhat

  heavier,” id. at 198S99 (plurality opinion of Stevens, J.); see also Harper, 383

  U.S. at 668 (holding poll tax facially unconstitutional while identifying the

  specifically pernicious effect such a tax has on those unable to pay it); Nathaniel

  Persily, Fig Leaves and Tea Leaves in the Supreme Court’s Recent Election Law

  Decisions, 2008 S UP . C T . R EV . 89, 101 (2008) (“Voting laws that are

  unconstitutional on their face are usually so because a minority (even a

  nonsuspect one) is disadvantaged.”).

        2.     Application

        In the following discussion, we (a) set out the burdens imposed on the right

  to vote by the DPOC requirement, (b) discuss the interests that the Secretary

  offers to justify those burdens, and then (c) arrive at the “hard judgment”

  Crawford demands. We conclude that the significant burden quantified by the

  31,089 voters who had their registration applications canceled or suspended


                                            43
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 44 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 44



  requires us to increase the “rigorousness of our inquiry,” Burdick, 504 U.S. at

  434, and that such an inquiry demonstrates that the precise interests put forward

  by the Secretary do not justify the burden imposed on the right to vote. Thus, we

  conclude the DPOC requirement is unconstitutional.

               a.     Burden on Voters

        Based primarily on the district court’s finding that 31,089 applicants were

  prevented from registering to vote because of the DPOC requirement, we

  conclude that the burden imposed on the right to vote by the DPOC requirement

  was significant and requires heightened scrutiny. 6 In arriving at this conclusion,

  we reject the Secretary’s counterargument that the burden imposed here compares

  favorably to the burden that the Supreme Court found insubstantial in Crawford.

        The district court found that—before the preliminary injunction in Fish I

  was issued—14,770 individuals had applied to vote but had their applications

  suspended by the Secretary for failure to provide DPOC. In addition to these

  suspended applications, another 16,319 individuals had their applications

  canceled by the Secretary for failure to provide DPOC. The district court thus

  found that “31,089 total applicants . . . were denied registration for failure to



        6
               In labeling the burden “significant,” we—applying Justice Stevens’s
  “flexible” approach in Crawford—conclude that the burden is at least somewhere
  in between the two poles identified by Justice Scalia, i.e., “severe” and
  “nonsevere.”

                                            44
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 45 of 87
Appellate Case: 18-3133   Document: 010110340452       Date Filed: 04/29/2020    Page: 45



  provide DPOC.” Aplt.’s App., Vol. 47, at 11447. Expert testimony demonstrated

  that “[c]anceled or suspended applicants represented 12.4% of new voter

  registrations between January 1, 2013[,] and December 11, 2015,” or

  “approximately 12% of the total voter registration applications submitted since

  the law was implemented.” Id. at 11448S49. And an expert opined that the total

  number of applicants with suspended or canceled applications would have

  increased but for the injunction. And despite the eventual injunction, many of the

  would-be voters—including both Mr. Fish and Ms. Bucci—actually were

  disenfranchised and “were not registered in time to vote in the [intervening] 2014

  election by operation of the DPOC law.” Id. at 11450S51. The Secretary

  challenges none of these findings on appeal.

        These factual findings create a fundamental distinction between this case

  and Crawford: based on an extensive record, the district court here concluded that

  the Kansas Secretary of State actually denied approximately thirty thousand

  would-be voters’ registration applications in his implementation of the DPOC

  requirement, while, in Crawford, the scant evidence before the Court left it with

  the unenviable task of attempting to estimate the magnitude of the burden on

  voting rights, largely from untested extra-record sources. The district court in

  Crawford had found that the challengers “had ‘not introduced evidence of a

  single, individual Indiana resident who w[ould] be unable to vote’” as a result of


                                           45
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 46 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020    Page: 46



  the law. 553 U.S. at 187 (quoting Ind. Democratic Party, 458 F. Supp. 2d at

  783). The Court concluded that “the evidence in the record d[id] not provide [it]

  with the number of registered voters without photo identification.” Id. at 200.

  This was because the district court had found the challengers’ experts “to be

  ‘utterly incredible and unreliable.’” Id. (quoting Ind. Democratic Party, 458 F.

  Supp. 2d at 803). Contrast that with the district court’s factual finding here that

  31,089 total applicants were denied registration for failure to provide DPOC.

  While the record in Crawford led Justice Stevens to conclude that the burden

  there was slight, the record before us instead leads us to conclude that the burden

  on the right to vote here was significant.

        Moreover, in finding Indiana’s statute constitutional, Justice Stevens relied

  on the fact that—even for that unquantified number of voters who would lack a

  photo identification at the next election—Indiana’s statute provided that, “if

  eligible, voters without photo identification may cast provisional ballots that will

  ultimately be counted.” Id. at 199. In order to have such a provisional ballot

  counted, an eligible voter without photographic identification only needed to

  execute the required affidavit at the local circuit court clerk’s office. Id.

  Additionally, “[p]resumably most voters casting provisional ballots w[ould] be

  able to obtain photo identifications before the next election,” and thus would not

  bear this burden going forward. Id. at 199 n.19. Thus, the Court concluded that


                                               46
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 47 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020   Page: 47



  the statute as a whole “impose[d] only a limited burden on voters’ rights.” Id. at

  203 (quoting Burdick, 504 U.S. at 439).

        But as the district court here concluded, Kansas’s DPOC requirement

  offered no similar safety valve. See Aplt.’s App., Vol. 47, at 11520 (“[U]nlike

  the Indiana law in Crawford, an eligible Kansas applicant on the suspense or

  cancellation list does not have the option to fill out a provisional ballot, produce

  DPOC after the election, and have their ballot counted.”). The Kansas law allows

  voters who submit an application without DPOC to supplement that application at

  any point within the following ninety days. See Kan. Admin. Regs. § 7S23S15(b).

  Counties have been instructed to contact each voter that has submitted an

  application without DPOC three times within this ninety-day period. See Aplt.’s

  App., Vol. 47, at 11446. And, if they do not have DPOC, they may apply for a

  hearing where they are otherwise able to prove their citizenship. See Kan. Stat.

  Ann. § 25S2309(m). But these provisions are significantly less effective than the

  safety valve in Crawford because that safety valve allowed certain individuals to

  actually cast provisional votes while these provisions do not. Thus, voters who

  were not registered due to a lack of DPOC—including those who did not know

  that they were not registered, like Mr. Boynton and Mr. Stricker—could show up

  to vote but be turned away without a backup option for them to cast votes.




                                            47
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 48 of 87
Appellate Case: 18-3133   Document: 010110340452       Date Filed: 04/29/2020   Page: 48



        Thus, we conclude that this case presents fundamental differences with

  Crawford—differences that make the burden on the right to vote more substantial

  here than in Crawford. In sum, the burden imposed on the right to vote by the

  DPOC requirement was significant and requires heightened scrutiny. 7

        The Secretary offers several arguments to the contrary, but we do not find

  any of them persuasive. First, the Secretary argues that—as a matter of law—the

  DPOC requirement here only imposes a limited burden on voters. He bases his



        7
                We acknowledge that the record also reflects certain instances where
  the disenfranchisement of voters arguably was not directly related to the burdens
  associated with the legal requirement that voters produce DPOC. That is because,
  in some instances, the voters in fact produced DPOC to Kansas state employees
  and their disenfranchisement apparently stemmed from bureaucratic snafus in
  Kansas’s implementation of the DPOC regime. Notably, in some instances,
  disenfranchisement was the result of the apparently inadvertent failures of state
  employees to record and to give effect to the DPOC that prospective voters
  provided. For example, Mr. Stricker and Mr. Boynton both brought DPOC when
  they went to register and either provided it to the clerk or were told that they did
  not need to. The Secretary does not argue that disenfranchisement stemming from
  such bureaucratic or administrative failures in the implementation of the DPOC
  regime should not be considered by us to be part and parcel of that regime, nor,
  relatedly, that such disenfranchisement should be excluded from our analysis of
  the alleged burden caused by the DPOC regime under Anderson-Burdick. Cf.
  Democratic Exec. Comm. of Fla., 915 F.3d at 1319S21 (considering “the way in
  which Florida implements the scheme” when determining the severity of the
  burden imposed under Anderson-Burdick); Ne. Ohio Coal. for the Homeless, 696
  F.3d at 591S95 (considering burden imposed on the right to vote by “poll-worker
  error” under Anderson-Burdick). In particular, the Secretary does not argue that
  prospective voters disenfranchised through such bureaucratic snafus should not be
  counted, for purposes of the burden analysis, among the approximately 30,000
  would-be voters that the district court found to be disenfranchised. Therefore, we
  have no occasion to consider any such argument further.

                                          48
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 49 of 87
Appellate Case: 18-3133     Document: 010110340452        Date Filed: 04/29/2020    Page: 49



  argument on Justice Stevens’s statement in Crawford that “the inconvenience of

  making a trip to the [Bureau of Motor Vehicles], gathering the required

  documents, and posing for a photograph surely does not qualify as a substantial

  burden on the right to vote, or even represent a significant increase over the usual

  burdens of voting.” 553 U.S. at 198. But Justice Stevens made that statement in

  light of the record then before the Court. Id. at 189 (concluding “the evidence in

  the record is not sufficient to support a facial attack on the validity of the entire

  statute” (emphasis added)); id. at 200 (“[O]n the basis of the evidence in the

  record it is not possible to quantify either the magnitude of the burden on this

  narrow class of voters or the portion of the burden imposed on them that is fully

  justified.” (emphasis added)). But while there was no evidence in Crawford that

  the inconvenience of going to the Bureau of Motor Vehicles constituted a

  significant burden, the approximately 30,000 would-be voters disenfranchised in

  this case provide a concrete evidentiary basis to find that a significant burden was

  imposed by the DPOC requirement. Thus, the fundamental differences between

  the record in this case and in Crawford lead us to a different conclusion.

        Furthermore, we also reject the Secretary’s argument that features of the

  DPOC requirement made it—as a matter of law—less burdensome than the law in

  Crawford. While the Secretary notes that Kansas allows those without DPOC to

  register by meeting with him and other officials, this procedure has only been


                                             49
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 50 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020    Page: 50



  used five times, and we agree with the district court’s finding that its byzantine

  nature “adds, not subtracts, from the burdensomeness of the law.” Aplt.’s App.,

  Vol. 47, at 11526; cf. Harman v. Forssenius, 380 U.S. 528, 541–42 (1965)

  (finding unconstitutional what was “plainly a cumbersome procedure” to avoid a

  poll tax). The Secretary also argues that Kansas accepts DPOC through e-mail,

  fax, or mail, while the law at issue in Crawford required voters without photo

  identification to travel to the Bureau of Motor Vehicles. But the provisions the

  Secretary cites do not mention e-mail or fax. See Kan. Stat. Ann. § 25S2309(l),

  (t). Moreover, it is far from clear that requiring all registrants to provide

  DPOC—even though they need only submit it once—is less burdensome than

  Crawford’s requirement that voters bring identification to the polls. After all,

  many Indiana voters in Crawford no doubt would have driven to the polls and

  therefore already would have had their driver’s licenses with them; consequently,

  they would not have been obliged to take any further steps to vote.

        The Secretary also argues that there is no way to determine how many of

  the 31,089 would-be voters whose applications were suspended or denied “were

  actually unable (as opposed to just unwilling) to obtain a birth certificate or other

  evidence of citizenship.” Aplt.’s Opening Br. at 32; cf. Frank v. Walker, 768

  F.3d 744, 749 (7th Cir. 2014) (“If people who already have copies of their birth

  certificates do not choose to get free photo IDs, it is not possible to describe the


                                            50
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 51 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020     Page: 51



  need for a birth certificate as a legal obstacle that disfranchises them.”). In

  support, he notes that the district court acknowledged that “[t]here was little

  admissible evidence presented at trial about the rate of DPOC possession by

  suspended and canceled applicants.” Aplt.’s App., Vol. 47, at 11457; see also id.

  (“There is no evidence about how many canceled and suspended applicants in fact

  lack DPOC . . . .”). And, as his argument goes, if voters simply did not want to

  be inconvenienced by providing DPOC, this inconvenience does not necessarily

  constitute a cost that is beyond the “usual burdens of voting.” Crawford, 553

  U.S. at 198 (plurality opinion of Stevens, J.). But the concrete record evidence of

  the disenfranchisement of the 31,089 would-be voters again provides reason to

  believe that the DPOC requirement does impose a significant burden on Kansas

  voters, even if some of those voters could have registered with DPOC. While the

  district court was unable to determine what percentage of the disenfranchised

  voters lacked DPOC, it did recount extensive testimony about individual voters

  like Mr. Fish and Ms. Bucci who lacked DPOC or faced significant costs to obtain

  it. When this testimonial evidence was combined with the statistical evidence of

  disenfranchised voters, the district court could properly conclude here that the

  DPOC requirement imposed a significant burden on the right to vote. 8


        8
             We note that a sister circuit has concluded—in the NVRA
  context—that this very DPOC requirement burdens the right to vote by imposing
                                                                     (continued...)

                                            51
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 52 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 52



        The Secretary further argues that Crawford is analogous to this case

  because the district court in Crawford had “estimated” that, “when the statute was

  enacted, around 43,000 Indiana residents lacked a state-issued driver’s license or

  identification card.” Id. at 187S88 (plurality opinion of Stevens, J.) (citing Ind.

  Democratic Party, 458 F. Supp. 2d at 807). The Secretary thus argues that, like

  here, there was widespread and quantified evidence of disenfranchisement in

  Crawford, and so we should reach the same result as the Court did there. But this

  argument ignores that the Supreme Court in Crawford found that this 43,000

  number was meaningless because it told the Court “nothing about the number of

  free photo identification cards [that had been] issued since” the statute’s

  enactment and thus nothing about how many voters actually would be turned away

  from the polls. Id. at 202 n.20. We thus do not view the Court in Crawford as

  implying that the disenfranchisement of 43,000 voters would not be significant.

  Furthermore, the Court in Crawford concluded that “the evidence in the record

  d[id] not provide [it] with the number of registered voters without photo

  identification” and thus the number of voters who might be unable to vote. Id. at


        8
         (...continued)
  “onerous” processes that can lead would-be voters to give up. See League of
  Women Voters of the U.S. v. Newby, 838 F.3d 1, 13 (D.C. Cir. 2016) (“It does not
  matter whether [would-be voters were being held on a suspension list] because
  they lack access to the requisite documentary proof or simply because the process
  of obtaining that proof is so onerous that they give up. The outcome is the
  same—the abridgment of the right to vote.” (citations omitted)).

                                            52
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 53 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020      Page: 53



  200 (emphasis added). In contrast, we know here that approximately 30,000

  Kansans took affirmative and concrete steps to register to vote and were

  disenfranchised by application of the DPOC requirement. Therefore, we are not

  persuaded by the Secretary’s attempt here to analogize Crawford to this case.

        The Secretary relatedly argues that the district court overstated the burden

  by considering all 31,089 would-be voters with canceled or suspended

  applications because some of them might have later submitted DPOC to cure their

  applications if the district court had not enjoined the DPOC requirement. It is

  true that in Crawford Justice Stevens suggested that certain estimates of the

  number of voters without photographic identification were likely overstated

  because some voters may have obtained identification in the intervening months.

  Id. at 188 n.6, 202 n.20. However, the Secretary’s argument disregards the

  expert’s opinion here that the total number of applicants with suspended or

  canceled applications would have increased but for the injunction. The

  Secretary’s argument, in contrast, is based on sheer speculation: he makes no

  attempt to estimate how many of the would-be Kansas voters with canceled or

  suspended applications would have taken the step to submit DPOC. And, as

  Justice Stevens rightly pointed out in Crawford, “[s]upposition . . . is not an

  adequate substitute for admissible evidence subject to cross-examination in

  constitutional adjudication.” Id. at 202 n.20. And the concrete, admissible


                                            53
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 54 of 87
Appellate Case: 18-3133     Document: 010110340452       Date Filed: 04/29/2020     Page: 54



  evidence here indicates that—because of Kansas’s DPOC requirement—31,089

  would-be voters were not permitted to vote; without doubt, that is a significant

  burden.

        In sum, we conclude that the DPOC requirement imposed a significant

  burden on the right to vote. 9

               b.     Asserted State Interests

        We now turn to “evaluate the interests put forward by the State as

  justifications for the burden imposed by its rule.” Id. at 190 (plurality opinion of

  Stevens, J.). The Secretary puts forward four interests: “(i) protecting the

  integrity of the electoral process, (ii) ensuring the accuracy of voter rolls, (iii)




        9
                Mr. Bednasek also argues that the DPOC requirement is suspect
  because it applies different registration requirements to those who registered
  before the statute was enacted than to those who registered after. See Kan. Stat.
  Ann. § 25-2309(n) (“Any person who is registered in this state on the effective
  date of this amendment to this section is deemed to have provided satisfactory
  evidence of citizenship and shall not be required to resubmit evidence of
  citizenship.”). But Mr. Bednasek concedes that this distinction is justified in part
  by Kansas’s “legitimate state interest” in protecting the reliance interests of
  voters who were registered under the previous regime, Aplee.’s Resp. Br. at 76,
  and the authority he provides that found certain grandfather clauses
  unconstitutional in the voting context concluded that the statutes were
  unconstitutional because they sought to avoid the import of the Fifteenth
  Amendment. See Lassiter v. Northampton Cty. Bd. of Elections, 360 U.S. 45,
  49S50 (1959); Guinn v. United States, 238 U.S. 347, 363 (1915). No similar
  allegations have been made here, and so we do not base our analysis of the burden
  on this argument.

                                             54
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 55 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020      Page: 55



  safeguarding voter confidence, and (iv) preventing voter fraud.” Aplt.’s Opening

  Br. at 33. We agree with the Secretary that each of these interests is legitimate in

  the abstract. However, the Secretary points to no concrete evidence that “those

  interests make it necessary to burden the plaintiff’s rights” in this case, Burdick,

  504 U.S. at 434 (quoting Anderson, 460 U.S. at 789), and so—in the following

  section—we conclude that, on this record, these legitimate interests are

  insufficiently weighty to justify the limitations on the right to vote imposed by the

  DPOC requirement.

        While nominally distinct interests, three of the Secretary’s asserted

  interests—protecting the integrity of the electoral process, ensuring the accuracy

  of voter rolls, and preventing vote fraud—largely overlap. Each fundamentally

  can be boiled down to Kansas’s interest in making sure that only eligible voters

  vote in its elections. And we agree with the Secretary that “[t]here is no question

  about the legitimacy or importance of the State’s interest in counting only the

  votes of eligible voters.” Crawford, 553 U.S. at 196 (plurality opinion of

  Stevens, J.); see id. (“[T]he interest in orderly administration and accurate

  recordkeeping provides a sufficient justification for carefully identifying all

  voters participating in the election process.”). Likewise, when put in terms of

  electoral integrity, “[a] State indisputably has a compelling interest in preserving

  the integrity of its election process.” Purcell v. Gonzalez, 549 U.S. 1, 4 (2006)


                                            55
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 56 of 87
Appellate Case: 18-3133     Document: 010110340452        Date Filed: 04/29/2020    Page: 56



  (per curiam) (quoting Eu v. S.F. Cty. Democratic Cent. Comm., 489 U.S. 214, 231

  (1989)). And we agree that “[t]he State’s interest is particularly strong with

  respect to efforts to root out fraud,” Doe v. Reed, 561 U.S. 186, 197 (2010),

  because fraud “drives honest citizens out of the democratic process and breeds

  distrust of our government,” id. (quoting Purcell, 549 U.S. at 4). “While the most

  effective method of preventing election fraud may well be debatable, the propriety

  of doing so is perfectly clear.” Crawford, 553 U.S. at 196 (plurality opinion of

  Stevens, J.). Thus, we agree with the Secretary that Kansas’s interest in counting

  only the votes of eligible voters is legitimate in the abstract, but, on this record,

  we do not see any evidence that such an interest made it necessary to burden

  voters’ rights here.

        The Secretary argues that—even if there is no inaccuracy or fraud to

  correct—the DPOC requirement furthers Kansas’s interest in increasing public

  confidence and participation in the democratic process. Aplt.’s Opening Br.

  at 35–36; see also id. at 34 (“Preventing Kansas from verifying the bedrock voter

  qualification of United States citizenship would undermine the integrity of the

  electoral process—whether widespread voter fraud exists or not.” (emphasis

  added)). Again, we agree with the Secretary that “[c]onfidence in the integrity of

  our electoral processes is essential to the functioning of our participatory

  democracy.” Purcell, 549 U.S. at 4. Such confidence is vital because “[v]oter


                                             56
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 57 of 87
Appellate Case: 18-3133   Document: 010110340452        Date Filed: 04/29/2020   Page: 57



  fraud drives honest citizens out of the democratic process and breeds distrust of

  our government.” Id. Voters “will feel disenfranchised” when they have reason

  to “fear their legitimate votes will be outweighed by fraudulent ones.” Id. Thus,

  the Supreme Court has recognized that “public confidence in the integrity of the

  electoral process has independent significance[] because it encourages citizen

  participation in the democratic process.” Crawford, 553 U.S. at 197 (plurality

  opinion of Stevens, J.). While we agree with the Secretary that Kansas has a

  legitimate interest in safeguarding voter confidence, we explain below why there

  is no evidence that the DPOC requirement furthers that interest.

        Thus, we agree that each of the interests asserted by the Secretary is

  legitimate in the abstract. However, we now turn to explain why—due to the

  significant burden that the DPOC requirement imposes on the right to vote and

  the lack of concrete evidence supporting the relevance of these interests in this

  case—we cannot conclude “those interests make it necessary to burden the

  plaintiff’s rights.” Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789).

               c.    Balancing

        As we have discussed, “the rigorousness of our inquiry into the propriety of

  [the DPOC requirement] depends upon the extent to which [it] burdens” voters’

  rights. Id. Here, the evidence of the approximately 30,000 disenfranchised voters

  means that heightened scrutiny is appropriate. Thus, we must look at more than


                                           57
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 58 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020     Page: 58



  whether the proffered interests are legitimate in the abstract; we must ask whether

  the concrete evidence demonstrates that “those interests make it necessary to

  burden the plaintiff’s rights” in this case. Id. (quoting Anderson, 460 U.S.

  at 789); see Cal. Democratic Party, 530 U.S. at 584; League of Women Voters of

  N.C., 769 F.3d at 246; Obama for Am., 697 F.3d at 433S34. Doing so, we

  conclude that the Secretary has failed to introduce sufficiently weighty evidence

  to justify the burdens imposed on voters.

        To start, the district court found essentially no evidence that the integrity of

  Kansas’s electoral process had been threatened, that the registration of ineligible

  voters had caused voter rolls to be inaccurate, or that voter fraud had occurred. In

  particular, it found that, “at most, 67 noncitizens registered or attempted to

  register in Kansas over the last 19 years.” Aplt.’s App., Vol. 47, at 11519. Of

  these, “[a]t most, 39 noncitizens have found their way onto the Kansas voter rolls

  in the last 19 years.” Id. at 11520. The Secretary does not argue that these

  factual findings are clearly erroneous. Thus we are left with this incredibly slight

  evidence that Kansas’s interest in counting only the votes of eligible voters is

  under threat. Indeed, even as to those 39 noncitizens who appear on the Kansas

  voter rolls, the district court effectively found that “administrative anomalies”

  could account for the presence of many—or perhaps even most—of them there.

  Id. Supporting this determination is the fact that Kansas’s voter-registration


                                            58
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 59 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020     Page: 59



  database included 100 individuals with purported birth dates in the 19th century

  and 400 individuals with purported birth dates after their date of voter

  registration. And so it is quite likely that much of this evidence of noncitizen

  registration is explained by administrative error.

        The Secretary also presented the district court with out-of-state evidence

  about election fraud and noncitizen registration. But the district court concluded

  that, “looking beyond Kansas, [the Secretary’s] evidence of noncitizen

  registration at trial was weak.” Id. at 11519. It explained at length why it

  excluded large portions of the Secretary’s expert testimony and found much of the

  remaining testimony unpersuasive. Id. (explaining that one of the Secretary’s

  experts was “credibly dismantled” by the architect of the survey upon which the

  expert had relied and that the court “d[id] not fully credit” a second expert’s

  testimony “given its inclusion of misleading and false assertions”). We have no

  doubt that inaccurate voter registrations exist in our country, see, e.g., Husted v.

  A. Philip Randolph Inst., --- U.S. ----, 138 S. Ct. 1833, 1838 (2018) (“It has been

  estimated that 24 million voter registrations in the United States—about one in

  eight—are either invalid or significantly inaccurate.”), but the Secretary fails to

  connect this generalized information to the DPOC requirement at issue here or to

  argue that the district court clearly erred in finding that “the trial evidence did not

  demonstrate the largescale problem urged by [the Secretary].” Aplt.’s App.,


                                             59
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 60 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020     Page: 60



  Vol. 47, at 11520. In light of the significant burden on the right to vote, we thus

  do not rely on the Secretary’s out-of-state evidence of voter-fraud and nonvoter

  registration.

        Finally and relatedly, while much of the above discussion focused on

  Kansas’s interest in counting only the votes of eligible voters, it is also true that

  the evidence did not demonstrate that Kansas’s interest in safeguarding voter

  confidence made it necessary to enact the DPOC requirement. In particular, the

  district court found that “the evidence in this case d[id] not show that the DPOC

  law furthers” Kansas’s “significant interest” in “maintaining confidence in the

  electoral process.” Id. at 11527S28. The district court found that, even under

  calculations from one of the Secretary’s experts, the estimated number of

  suspended applications that belonged to noncitizens was “statistically

  indistinguishable from zero,” while “more than 99% of the individuals” whose

  voter-registration applications were suspended were citizens who presumably

  would have been able to vote but for the DPOC requirement. Id. at 11491S92; id.

  at 11528 (“[T]he DPOC law disproportionately impacts duly qualified registration

  applicants, while only nominally preventing noncitizen voter registration.”).

  Thus, the district court found that this disproportionate impact on qualified

  registration applicants “also may have the inadvertent effect of eroding, instead of

  maintaining, confidence in the electoral system.” Id. at 11528. Again, while the


                                             60
          Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 61 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 61



  Secretary casts aspersions on these factual findings, he does not contest them as

  clearly erroneous. See Aplt.’s Opening Br. at 21 (“[T]he State asserts only legal

  error . . . .”).

          In sum, the burden on the right to vote evinced by the approximately 30,000

  disenfranchised voters elevates “the rigorousness of our inquiry into the propriety

  of [the DPOC requirement].” Burdick, 504 U.S. at 434. And when we look at

  “‘the precise interests put forward by the State as justifications for the burden

  imposed by its rule,’ taking into consideration ‘the extent to which those interests

  make it necessary to burden the plaintiff’s rights,’” id. (quoting Anderson, 460

  U.S. at 789), we see that the Secretary’s proffered justifications are not

  supported—and indeed in several places are undercut—by the facts found by the

  district court. We thus make the “hard judgment,” Crawford, 553 U.S. at 190

  (plurality opinion of Stevens, J.), that the DPOC requirement unconstitutionally

  burdens the right to vote and uphold the district court’s judgment.

          To be sure, the Secretary argues that Crawford and our opinion in

  Santillanes prohibit us from examining whether there is any evidence behind his

  proffered justifications. In Crawford, Justice Stevens’s opinion accepted three

  justifications—election modernization, protection against voter fraud, and

  safeguarding voter confidence—in the abstract, i.e., without requiring evidence

  that these interests were at risk in Indiana or remedied by the photographic-


                                            61
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 62 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020     Page: 62



  identification requirement at issue. Id. at 191S97 (plurality opinion of Stevens,

  J.). Similarly, in Santillanes, we concluded that “[i]n requiring the City to present

  evidence of past instances of voting fraud, the district court imposed too high a

  burden on the City.” 546 F.3d at 1323. Guided by Crawford, we relied on the

  city’s general invocation of its interest and Crawford’s citation to “flagrant

  examples of such fraud in other parts of the country,” id. (quoting Crawford, 553

  U.S. at 195 (plurality opinion of Stevens, J.)), in concluding that “[p]revention of

  voter fraud and voting impersonation as urged by the City are sufficient

  justifications for a photo identification requirement for local elections,” id.

        But in Crawford and Santillanes, the Supreme Court and our court had

  concluded that there was only a light burden on the right to vote. Crawford, 553

  U.S. at 202S03 (plurality opinion of Stevens, J.); Santillanes, 546 F.3d at

  1322–23. While both of those decisions acknowledged that the laws at issue there

  could impose a burden on the right to vote, those burdens were limited and were

  further mitigated by the possibility of casting provisional ballots. But the

  evidence here that 31,089 voter-registration applications were either suspended or

  canceled differentiates the magnitude of the burden here from the magnitude of

  the burdens in those cases. Because “the rigorousness of our inquiry into the

  propriety of [the challenged law] depends upon the extent to which [it] burdens”

  voters’ rights, Burdick, 504 U.S. at 434, and neither of those decisions confronted


                                            62
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 63 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020      Page: 63



  the level of disenfranchisement that the record evidence establishes that the

  DPOC requirement produced here, neither of those decisions applied the more

  robust scrutiny that we must here. And it is only after engaging in that

  heightened scrutiny that we find that the facts in this case do not support the

  conclusion that the Secretary’s legitimate interests justify the burdens that the

  DPOC law imposes on the right to vote. Thus, our approach here is entirely

  consistent with Crawford and Santillanes; the different result is driven by the

  different record of burdens and, consequently, the different level of judicial

  scrutiny applied.

        In sum, we conclude that the DPOC requirement is unconstitutional and

  uphold the district court’s injunction in Bednasek v. Schwab, No. 18-3134. 10

  C.    Whether Section 5 of the NVRA Preempts the DPOC Requirement

        We also uphold the district court’s entry of the injunction against the

  enforcement of the DPOC requirement with regard to motor-voter registrants (i.e.,



        10
                While the Secretary argues that we should not facially invalidate the
  statute based on “the allegedly ‘confusing’ implementation of Kansas law,”
  Aplt.’s Opening Br. at 33, or “the unique circumstances of one individual,”
  Aplt.’s Reply Br. at 16, he does not offer a broader challenge to the scope of the
  relief that the district court ordered. We do not rely here on the confusing
  implementation of the DPOC law or the circumstances of any individual plaintiff,
  instead finding that the demonstrated disenfranchisement of approximately 30,000
  would-be voters demonstrates that the “broad application” of the DPOC
  requirement imposed an unjustified burden on “all [Kansas] voters.” Crawford,
  553 U.S. at 202S03 (plurality opinion of Stevens, J.).

                                            63
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 64 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020   Page: 64



  the appeal in Fish v. Schwab, No. 18-3133) because section 5 of the NVRA

  preempts Kansas’s DPOC requirement. In coming to that conclusion, we (1)

  summarize our opinion in Fish I, (2) explain why that opinion establishes the law

  of this case, and (3) hold that, under the Fish I framework, Kansas’s DPOC

  requirement is preempted by section 5 of the NVRA because Kansas failed to

  demonstrate substantial numbers of non-citizen voters attempted to register or

  vote. Thus, even apart from our constitutional holding in Bednasek v. Schwab,

  No. 18-3134, we affirm the district court’s injunction—as to the class of voters

  who sought to register under section 5 of the NVRA.

        1.     Preemption Framework Established in Fish I

        In Fish I, we addressed the fundamental question of whether

  Congress—through the NVRA—had utilized the authority vested in it by the

  Elections Clause to preempt state regulations—namely, the DPOC requirement.

  The Constitution’s Elections Clause states:

               The Times, Places and Manner of holding Elections for Senators
               and Representatives, shall be prescribed in each State by the
               Legislature thereof; but the Congress may at any time by Law
               make or alter such Regulations, except as to the Places of
               chusing Senators.

  U.S. C ONST . art. I, § 4, cl. 1. This provision makes clear that while states must

  set the “Times, Places and Manner” of their elections, “Congress can step in,

  either making its own regulations that wholly displace state regulations or else


                                            64
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 65 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020      Page: 65



  modifying existing state regulations.” Fish I, 840 F.3d at 724; see Arizona v.

  Inter Tribal Council of Ariz., Inc., 570 U.S. 1, 8 (2013) (“Upon the States [the

  Elections Clause] imposes the duty (‘shall be prescribed’) to prescribe the time,

  place, and manner of electing Representatives and Senators; upon Congress it

  confers the power to alter those regulations or supplant them altogether.”). In

  other words, “[t]he Clause is a default provision; it invests the States with

  responsibility for the mechanics of congressional elections, but only so far as

  Congress declines to preempt state legislative choices.” Foster v. Love, 522 U.S.

  67, 69 (1997) (citation omitted); accord Fish I, 840 F.3d at 725S26.

        In Fish I, we explained that, in order to answer the fundamental preemption

  question, “the Elections Clause requires that we straightforwardly and naturally

  read the federal and state provisions in question as though part of a unitary system

  of federal election regulation but with federal law prevailing over state law where

  conflicts arise.” Fish I, 840 F.3d at 729; accord Gonzalez v. Arizona, 677 F.3d

  383, 394 (9th Cir. 2012) (en banc), aff’d sub nom. Inter Tribal, 570 U.S. 1 (2013).

  We then turned to the relevant portions of Kansas’s DPOC requirement and the

  NVRA. Kansas’s DPOC requirement provides: “The county election officer or

  secretary of state’s office shall accept any completed application for registration,

  but an applicant shall not be registered until the applicant has provided

  satisfactory evidence of United States citizenship.” Kan. Stat. Ann. § 25–2309(l).


                                            65
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 66 of 87
Appellate Case: 18-3133   Document: 010110340452        Date Filed: 04/29/2020        Page: 66



  The statute then “enumerates thirteen forms of documentation, including a birth

  certificate and a passport, that meet this requirement.” Fish I, 840 F.3d at 732.

  We then turned to the relevant portion of section 5 of the NVRA, which states:

               (2) The voter registration application portion of an application
               for a State motor vehicle driver’s license—

                  (A) may not require any information that duplicates
                  information required in the driver’s license portion of the
                  form (other than a second signature or other information
                  necessary under subparagraph (C));

                  (B) may require only the minimum amount of information
                  necessary to—
                     (i) prevent duplicate voter registrations; and
                     (ii) enable State election officials to assess the eligibility
                     of the applicant and to administer voter registration and
                     other parts of the election process;

                  (C) shall include a statement that—
                     (i) states each eligibility requirement (including
                     citizenship);
                     (ii) contains an attestation that the applicant meets each
                     such requirement; and
                     (iii) requires the signature of the applicant, under penalty
                     of perjury . . . .

  52 U.S.C. § 20504(c)(2)(A)S(C).

        We read subparagraph (B) as “restricting states’ discretion in creating their

  own DMV voter-registration forms” by establishing what we referred to as the

  “minimum-information principle.” Fish I, 840 F.3d at 733. The minimum-

  information principle “establishes a ceiling on what information the states can

  require” on the motor-voter form. Id.; see id. (“Under NVRA section 5, a state

                                            66
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 67 of 87
Appellate Case: 18-3133    Document: 010110340452         Date Filed: 04/29/2020    Page: 67



  motor voter form ‘may require only the minimum amount of information

  necessary’ for state officials to carry out their eligibility-assessment and

  registration duties.” (quoting 52 U.S.C. § 20504(c)(2)(B))). This principle “calls

  on states to include the least possible amount of information necessary on the

  motor voter form.” Id. at 736. We also noted subparagraph (C)’s command to

  “states to list qualifications and also to require applicants to attest that they meet

  them and to sign the attestation under penalty of perjury.” Id. Subparagraph (C)

  “mandates that states include an attestation requirement” on the motor-voter form.

  Id.

        Reading subparagraphs (B) and (C) harmoniously, see FDA v. Brown &

  Williamson Tobacco Corp., 529 U.S. 120, 133 (2000) (“A court must . . . interpret

  the statute ‘as a symmetrical and coherent regulatory scheme,’ and ‘fit, if

  possible, all parts into an harmonious whole.’” (citations omitted) (first quoting

  Gustafson v. Alloyd Co., 513 U.S. 561, 569 (1995); then quoting FTC v. Mandel

  Bros., Inc., 359 U.S. 385, 389 (1959))), we concluded that “section 5 is

  reasonably read to establish [subparagraph (C)’s] attestation requirement as the

  presumptive minimum amount of information necessary for a state to carry out its

  eligibility-assessment and registration duties [under subparagraph (B)],” Fish I,

  840 F.3d at 737; id. at 737S38 (inferring “from the statutory structure that

  Congress contemplated that the attestation requirement would be regularly used


                                             67
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 68 of 87
Appellate Case: 18-3133     Document: 010110340452        Date Filed: 04/29/2020      Page: 68



  and would typically constitute the minimum amount of information necessary for

  state officials to carry out their eligibility-assessment and registration duties”).

  While subparagraph (C)’s attestation requirement provides the presumptive

  minimum amount of information necessary for a state to carry out its

  subparagraph (B) duties, we “recognize[d] that in a given case [the attestation

  requirement] may not be sufficient for a state to carry out its eligibility-

  assessment and registration duties.” Id. at 737.

        “[W]hether the attestation requirement actually satisfies the minimum-

  information principle in a given case turns on the factual question of whether the

  attestation requirement is sufficient for a state to carry out these duties.” Id.

  at 738. Thus, “in order for a state advocating for a DPOC regime to rebut the

  presumption that the attestation requirement is the minimum information

  necessary for it to carry out its eligibility-assessment and registration duties, it

  must make a factual showing that the attestation requirement is insufficient for

  these purposes.” Id. “More specifically, in order to rebut the presumption as it

  relates to the citizenship criterion, we interpret[ed] the NVRA as obliging a state

  to show that ‘a substantial number of noncitizens have successfully registered’

  notwithstanding the attestation requirement.” Id. at 739 (quoting EAC, 772 F.3d

  at 1198). And so we observed that “if Kansas fails to rebut this presumption that

  attends the attestation regime, then DPOC necessarily requires more information


                                             68
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 69 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020   Page: 69



  than federal law presumes necessary for state officials to meet their

  eligibility-assessment and registration duties (that is, the attestation

  requirement).” Id. In that circumstance, “Kansas’s DPOC law would be

  preempted.” Id.

        Finally, we then applied this preemption framework and concluded that the

  Secretary had failed to demonstrate that a substantial number of noncitizens had

  successfully registered. Id. at 747–48. In particular, the Secretary had only

  shown that between 2003 and 2013 “thirty noncitizens registered to vote.” Id.

  at 746. “These numbers [fell] well short of the showing necessary to rebut the

  presumption that attestation constitutes the minimum amount of information

  necessary for Kansas to carry out its eligibility-assessment and registration

  duties.” Id. at 747. Thus, we concluded that the plaintiffs’ challenge was likely

  to succeed on the merits. Id. at 750S51. We then concluded that the district court

  did not err in holding that the remaining preliminary-injunction factors also

  favored a preliminary injunction, and thus affirmed the district court’s grant of a

  preliminary injunction. Id. at 751S56. However, we acknowledged that if, on

  remand, “evidence comes to light that a substantial number of noncitizens have

  registered to vote in Kansas during a relevant time period, inquiry into whether

  DPOC is the minimum amount of information necessary for Kansas to carry out

  its eligibility-assessment and registration duties would then be appropriate.” Id.


                                             69
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 70 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 70



  at 750–51. In other words, while the Secretary had not demonstrated that a

  substantial number of noncitizens had registered to vote at the preliminary-

  injunction stage of the litigation, we left open the possibility that he would be

  able to make that showing at a trial on the merits. As noted, however, the district

  court subsequently concluded that the Secretary failed to make that showing.

        2.     The Fish I Framework Governs

        We conclude that the Fish I framework governs our inquiry into whether

  section 5 of the NVRA preempts Kansas’s DPOC requirement. However, the

  Secretary argues against this conclusion, claiming that Fish I “is not binding on

  this panel” and that we should reevaluate the Fish I framework. Aplt.’s Opening

  Br. at 18, 41S42. Thus, before we turn to evaluating whether the Secretary has

  demonstrated that a substantial number of noncitizens registered to vote, we

  explain why, under the law-of-the-case doctrine, Fish I’s legal determinations are

  the law of the case.

        The law-of-the-case doctrine provides that, “when a court rules on an issue

  of law, the ruling ‘should continue to govern the same issues in subsequent stages

  in the same case.’” Bishop v. Smith, 760 F.3d 1070, 1082 (10th Cir. 2014)

  (quoting United States v. Graham, 704 F.3d 1275, 1278 (10th Cir. 2013)); accord

  Arizona v. California, 460 U.S. 605, 618 (1983). “Under this doctrine, ‘the

  decision of the appellate court establishes the law of the case and ordinarily will


                                            70
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 71 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020   Page: 71



  be followed by both the trial court on remand and the appellate court in any

  subsequent appeal.’” Cressman v. Thompson, 798 F.3d 938, 946 (10th Cir. 2015)

  (quoting Zinna v. Congrove, 755 F.3d 1177, 1182 (10th Cir. 2014)). The doctrine

  serves “important” functions. Entek GRB, LLC v. Stull Ranches, LLC, 840 F.3d

  1239, 1240 (10th Cir. 2016). “Without something like it, an adverse judicial

  decision would become little more than an invitation to take a mulligan,

  encouraging lawyers and litigants alike to believe that if at first you don’t

  succeed, just try again.” Id.; see also 18B C HARLES A LAN WRIGHT ET AL .,

  F EDERAL P RACTICE & P ROCEDURE § 4478, Westlaw (2d ed., database updated

  Apr. 2020) (“Law-of-the-case rules have developed to maintain consistency and

  avoid reconsideration of matters once decided during the course of a single

  continuing lawsuit.”).

        However, despite its importance, “the decision whether to apply law of the

  case doctrine remains a matter of judicial discretion.” Entek GRB, 840 F.3d

  at 1242; see Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1251 (10th Cir. 2011)

  (“This doctrine is designed to promote finality and prevent re-litigation of

  previously decided issues, but does not serve to limit a court’s power.”).

  “Although the law of the case doctrine is not a limit on our power, nor ‘an

  inexorable command,’” United States v. Irving, 665 F.3d 1184, 1192 (10th Cir.

  2011) (citations omitted) (quoting United States v. Alvarez, 142 F.3d 1243, 1247


                                            71
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 72 of 87
Appellate Case: 18-3133     Document: 010110340452         Date Filed: 04/29/2020      Page: 72



  (10th Cir. 1998)), it “is subject to very limited exceptions,” id. In particular,

  “[w]e will only deviate from the law of the case ‘(1) when the evidence in a

  subsequent trial is substantially different; (2) when controlling authority has

  subsequently made a contrary decision of the law applicable to such issues; or

  (3) when the decision was clearly erroneous and would work a manifest

  injustice.’” Cressman, 798 F.3d at 946 (quoting Irving, 665 F.3d at 1192 n.12);

  accord United States v. Trent, 884 F.3d 985, 995 (10th Cir. 2018).

        In light of all this, it is clear that, at least ordinarily, a panel of our court

  would follow any rulings made in prior appeals in the same case; thus, we

  ordinarily would follow Fish I’s framework. But the Secretary argues that “Fish I

  does not bind this panel” because that opinion was considering a preliminary

  injunction while we are now considering the merits. Aplt.’s Opening Br. at 41S42

  (bold-faced font omitted). His argument relies centrally on Homans v. City of

  Albuquerque, 366 F.3d 900 (10th Cir. 2004). In that case, a two-judge motions

  panel of this court granted an emergency motion for a preliminary injunction that

  enjoined the relevant law pending review of the merits. Id. at 903. “In doing so,

  the motions panel held that [the plaintiff] established a likelihood of success on

  the merits” on his claim that the relevant statute was unconstitutional. Id. On

  remand, the district court stated its own view that the statute was constitutional,

  but it nevertheless—under its perceived duty—entered judgment enjoining


                                              72
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 73 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020       Page: 73



  enforcement of the statute based on the motions panel’s ruling. Id. In an appeal

  of that order, i.e., a second appeal, we held that the motions panel’s preliminary

  ruling was not the law of the case and thus did not bind the district court’s or our

  subsequent merits determinations. Id. at 904–05. This was because “the two

  judge panel decision of our court constituted an interlocutory ruling, and its

  holding was limited to the conclusion that [the plaintiff] had shown a likelihood

  of success on the merits of his claim.” Id. at 904. Furthermore, “[t]o the extent

  that any language in [the motions-panel’s decision] c[ould] be read as an

  assessment of the actual merits of [the plaintiff’s] claim, as opposed to his

  likelihood of success on the merits, such language [was] dicta” and “not subject

  to the law of the case doctrine.” Id. at 904 n.5; see Univ. of Tex. v. Camenisch,

  451 U.S. 390, 395 (1981) (“[T]he findings of fact and conclusions of law made by

  a court granting a preliminary injunction are not binding at trial on the merits.”

  (citations omitted)).

        The Secretary argues, based on Homans and Camenisch, that Fish I is not

  entitled to law-of-the-case effect. We disagree. As Camenisch indicates, the

  normal rule is that “[r]ulings—predictions—as to the likely outcome on the merits

  made for preliminary injunction purposes do not ordinarily establish the law of

  the case, whether the ruling is made by a trial court or by an appellate court.”

  18B WRIGHT ET AL ., supra, at § 4478.5 (footnotes omitted); cf. Attorney Gen. of


                                            73
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 74 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 74



  Okla. v. Tyson Foods, Inc., 565 F.3d 769, 776 (10th Cir. 2009) (“In affirming the

  district court’s denial of a preliminary injunction, we do not address the

  underlying merits of Oklahoma’s ultimate claims at trial.”). This rule exists

  because “the court of appeals must often consider such preliminary relief without

  the benefit of a fully developed record and often on briefing and argument

  abbreviated or eliminated by time considerations.” Sherley v. Sebelius, 689 F.3d

  776, 782 (D.C. Cir. 2012). And so our sister circuits and a leading treatise agree

  that “[a] fully considered appellate ruling on an issue of law made on a

  preliminary injunction appeal . . . become[s] the law of the case for further

  proceedings in the trial court on remand and in any subsequent appeal.” 18B

  WRIGHT ET AL ., supra, at § 4478.5 (emphasis added) (footnote omitted); see

  Rodriguez v. Robbins, 804 F.3d 1060, 1080S81 (9th Cir. 2015) (explaining that

  conclusions on pure issues of law made during appeal of preliminary injunction

  constitute law of the case), rev’d on other grounds sub nom. Jennings v.

  Rodriguez, 138 S. Ct. 830 (2018); Howe v. City of Akron, 801 F.3d 718, 740 (6th

  Cir. 2015) (collecting cases from other circuits reaching the conclusion that

  “when a court reviewing the propriety of a preliminary injunction issues a fully

  considered ruling on an issue of law with the benefit of a fully developed record,

  then the conclusions with respect to the likelihood of success on the merits are the

  law of the case in any subsequent appeal”).


                                           74
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 75 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020     Page: 75



        Guided by this authority, we note that, in Homans, the motions panel

  granted the emergency motion two days after it was made, and so it made sense

  there that we would not afford law-of-the-case effect to the motion panel’s

  decision—made, as it was, under (necessarily) severe time constraints. 366 F.3d

  at 903. Here, however, the Fish I panel was able to consider the issue fully and

  issue a lengthy opinion discussing pure issues of law. See Sherley, 689 F.3d

  at 783 (“The time constraints and limited record available to the court in those

  cases are not present here. We therefore follow the other circuits in concluding

  that the exception [to the law-of-the-case doctrine] is not present either.”).

  “[W]here the earlier ruling, though on preliminary-injunction review, was

  established in a definitive, fully considered legal decision based on a fully

  developed factual record and a decisionmaking process that included full briefing

  and argument without unusual time constraints, why should we not follow the

  usual law-of-the-case jurisprudence?” Id. at 782. We, like our sister circuits,

  think that it makes eminent sense to apply the law-of-the-case doctrine in these

  circumstances.

        Arguing against this conclusion, the Secretary also cites to the concurring

  opinion in Prairie Band Potawatomi Nation v. Wagnon, 402 F.3d 1015, 1029

  (10th Cir.) (McConnell, J., concurring), vacated, 546 U.S. 1072 (2005). But the

  majority opinion in that case adopted the same position set out above—namely


                                            75
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 76 of 87
Appellate Case: 18-3133     Document: 010110340452        Date Filed: 04/29/2020     Page: 76



  that an opinion that robustly addresses legal issues at the preliminary-injunction

  stage of the litigation will provide “the district court with the appropriate legal

  framework within which to view th[e] case.” Id. at 1020; see id. at 1021 (“In so

  ruling [on an issue in the earlier appeal of the preliminary injunction], it would

  appear that [the prior ruling] is the law of this case . . . .”). In responding to the

  concurring opinion cited by the Secretary, “we specifically recognized that the

  principles of law of the case are flexible,” and so “while it [wa]s true that we

  [we]re not bound by Prairie Band I, it [wa]s not true that ‘the law of the case

  doctrine does not apply’ merely because Prairie Band I dealt with a preliminary

  injunction.” Id. at 1026 (quoting id. at 1030 (McConnell, J., concurring)).

        We think this gets it exactly right: because the Fish I panel was able to

  consider the issue fully and issue a lengthy opinion discussing pure issues of law,

  we conclude that the law-of-the-case doctrine applies to Fish I’s legal

  conclusions. Of course, this doctrine “does not serve to limit a court’s power.”

  Rimbert, 647 F.3d at 1251. And exceptions to the doctrine’s effect exist when

  there is new and different evidence, an intervening change in controlling

  authority, or the prior ruling was clearly erroneous and would work a manifest

  injustice. Id. But it is undisputed that none of these exceptions applies here, and

  thus we adhere to the “thorough and sound” discussion of the applicable




                                             76
          Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 77 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020     Page: 77



  preemption framework found in our prior opinion, Fish I. Prairie Band

  Potawatomi Nation, 402 F.3d at 1026.

          In sum, we conclude that Fish I’s preemption framework is the law of the

  case.

          3.    Whether the Secretary Presented Sufficient Evidence to Satisfy
                Fish I

          The Secretary argues that he satisfied the Fish I framework on remand. But

  the district court’s factual findings undermine this argument, and the Secretary’s

  remaining arguments turn on his already-rejected view that Kansas must be

  afforded “sufficient discretion [for it] to determine whether the problem of

  unqualified voters becoming registered is ‘substantial.’” Aplt.’s Opening Br.

  at 57. We thus conclude that the Secretary has failed to show that a substantial

  number of noncitizens registered to vote.

          In Fish I, we held that “to overcome the presumption that attestation

  constitutes the minimum amount of information necessary for a state to carry out

  its eligibility-assessment and registration duties, the state must show that a

  substantial number of noncitizens have successfully registered to vote under the

  attestation requirement.” 840 F.3d at 739. At that stage, “[t]he district court

  found that between 2003 and the effective date of Kansas’s DPOC law in 2013,

  only thirty noncitizens registered to vote,” and we concluded that “[t]hese

  numbers [fell] well short of the showing necessary to rebut the presumption that

                                            77
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 78 of 87
Appellate Case: 18-3133    Document: 010110340452        Date Filed: 04/29/2020      Page: 78



  attestation constitutes the minimum amount of information necessary for Kansas

  to carry out its eligibility-assessment and registration duties.” Id. at 746S47. But

  we acknowledged that “[i]f evidence comes to light that a substantial number of

  noncitizens have registered to vote in Kansas during a relevant time period,

  inquiry into whether DPOC is the minimum amount of information necessary for

  Kansas to carry out its eligibility-assessment and registration duties would then be

  appropriate.” Id. at 750S51. Thus, to overcome the presumption that the

  attestation requirement satisfies the minimum-information principle, the Secretary

  needed to provide greater evidence of noncitizens registering to vote.

        But, at the trial on the merits, the district court found that only 39

  noncitizens “successfully registered to vote despite the attestation requirement.”

  Aplt.’s App., Vol. 47, at 11472; see id. at 11508. Yet recall that, even as to those

  39 noncitizens who appear on the Kansas voter rolls, the district court effectively

  found that “administrative anomalies” could account for the presence of many—or

  perhaps even most—of them there. Id. at 11520. In other words, even the figure

  of 39 registered noncitizens could be more the product of such anomalies than of

  the voluntary registration actions of noncitizens in the face of the attestation

  requirement. But, accepting that figure at face value, the confirmed noncitizens

  who successfully registered to vote from 1999 to 2013 was equivalent to less than

  three noncitizen voters a year. In Fish I we concluded that the 30 noncitizens


                                            78
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 79 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020      Page: 79



  who had registered to vote between 2003 and 2013—which also equated to “no

  more than three per year”—were “well short” of “substantial.” 840 F.3d

  at 746–47. Following Fish I’s guidance, we reach a similar conclusion here.

  Specifically, we conclude that the addition of nine voters spread over four more

  years means that the Secretary has still failed to demonstrate that substantial

  numbers of noncitizens successfully registered to vote notwithstanding the

  attestation requirement. Thus, we conclude that the Secretary has failed to rebut

  the presumption that the attestation requirement satisfies the

  minimum-information principle.

        The Secretary does not argue that the district court’s factual findings

  concerning the number of noncitizens who registered to vote were clearly

  erroneous. Nevertheless, he references statements made in the legislative record

  by certain legislators who believed noncitizens had registered to vote, cites a

  letter from a court clerk asserting that employees of a hog farm “were transported

  to [the county clerk’s] office by their employer to register to vote” and that “some

  of these employees felt they were pressured to register even though they may not

  be legal,” Aplt.’s App., Vol. 30, at 7668, and notes possible instances of

  noncitizens registering to vote, including one where a citizen told Kansas officials

  that she had voted before becoming a citizen, see Aplt.’s Opening Br. at 57S58

  (citing Aplt.’s App., Vol. 38, at 9460S65, 9522S23). But because the Secretary


                                            79
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 80 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020      Page: 80



  does not directly contest the district court’s factual findings about how many

  noncitizens registered to vote, he may not wage a guerilla war on the district

  court’s factual findings through these ad hoc, anecdotal references to other

  purported incidents of noncitizen registration. This evidence does not establish

  that substantial numbers of noncitizens registered to vote.

        The Secretary also cites to two cases from the Seventh Circuit that

  identified individual noncitizens who registered to vote using motor-voter forms,

  see Kimani v. Holder, 695 F.3d 666, 668, 671 (7th Cir. 2012); Keathley v. Holder,

  696 F.3d 644, 645 (7th Cir. 2012), and provides a citation to an internet story

  about another noncitizen whom Illinois officials registered to vote, see Aplt.’s

  Opening Br. at 58S60. These anecdotes, even were we to consider them, do not

  establish that “substantial” numbers of noncitizens registered to vote in Kansas

  during a relevant time period and thus are not pertinent to the registration of

  noncitizen voters in Kansas. See Aplee.’s Resp. Br. at 37. This showing thus

  cannot satisfy the Secretary’s burden.

        The Secretary falls back on arguing that “[t]he elected representatives of

  the people of the State of Kansas determined that requiring proof of citizenship as

  a condition of voter eligibility was a permissible response to the threat posed by

  voter fraud.” Aplt.’s Opening Br. at 57. But this is just an argument that states

  should be able to determine what § 20504(c)(2)(B)’s term “necessary” means—an


                                            80
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 81 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 81



  argument that we expressly rejected in Fish I. See 840 F.3d at 743 (noting that

  “the Supreme Court in Inter Tribal rejected such an understanding of federal

  election regulation and confirmed that the NVRA’s plain language evinces

  Congress’s intent to restrain the regulatory discretion of the states over federal

  elections, not to give them free rein”).

        Moreover, the Secretary relatedly argues that the attestation requirement

  does not provide the minimum information necessary if even one noncitizen

  registers to vote because even a small number of noncitizens registered to vote

  could be “determinative” in certain close elections. Aplt.’s Opening Br. at 60

  (pointing to various close elections in Kansas between 2000 and 2016, including

  33 elections decided by fewer than 100 votes and one that was tied (citing Aplt.’s

  App., Vol. 27, at 6938; id., Vol. 39, at 9765S69)); see Aplt.’s Reply Br. at 33S34.

  But we rejected this argument in Fish I: “The NVRA does not require the least

  amount of information necessary to prevent even a single noncitizen from

  voting.” 840 F.3d at 748. As we explained there, “Congress adopted the NVRA

  to ensure that whatever else the states do, ‘simple means of registering to vote in

  federal elections will be available.’” Id. (quoting Inter Tribal, 570 U.S. at 12).

  “This purpose would be thwarted if a single noncitizen’s registration would be

  sufficient to cause the rejection of the attestation regime.” Id. The Secretary

  provides no reason here to deviate from that conclusion, and, for that reason


                                             81
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 82 of 87
Appellate Case: 18-3133    Document: 010110340452       Date Filed: 04/29/2020    Page: 82



  alone, we could reject his argument. And, furthermore, if the Secretary is correct

  that Kansas’s recent history is sprinkled with some hotly contested, close

  elections such that he reasonably could have an especially keen interest in

  ensuring that every proper vote counts, we are hard-pressed to see how that

  interest is furthered by the DPOC law—a law that undisputedly has

  disenfranchised approximately 30,000 would-be Kansas voters who presumably

  would otherwise have been eligible to vote in such close elections. Indeed, the

  DPOC law would appear to undercut, rather than further, the Secretary’s

  professed interest in ensuring that every proper vote counts.

        Finally, the Secretary argues that “even if there were no widespread

  problem of voter fraud in Kansas, the Supreme Court has recognized that the

  States can proactively fight against the prospect of fraud.” Aplt.’s Opening Br.

  at 61. To make this point, he cites to Justice Stevens’s discussion in Crawford of

  Indiana’s undisputed interest in preventing voter fraud even though “[t]he record

  contain[ed] no evidence of any such fraud actually occurring in Indiana at any

  time in its history.” 553 U.S. at 194. But this interest was asserted in an entirely

  different context: Justice Stevens was analyzing a constitutional challenge in a

  case where the relevant law only imposed a limited burden on voters. Id.

  at 202S03. He said nothing about the evidentiary burden required to displace the




                                            82
           Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 83 of 87
Appellate Case: 18-3133      Document: 010110340452       Date Filed: 04/29/2020   Page: 83



  statutory presumption created by section 5 of the NVRA and thus the citation is

  inapt.

           In short, we conclude that the Secretary has failed to show that a substantial

  number of noncitizens successfully registered to vote. 11

                                            * * *

           The Secretary has failed to show that a substantial number of noncitizens

  have successfully registered in Kansas notwithstanding section 5 of the NVRA’s

  attestation requirement. Thus, the DPOC requirement necessarily requires more

  information than federal law presumes necessary for state officials to meet their

  eligibility-assessment and registration duties. And so we conclude that Kansas’s

  DPOC law is preempted by section 5 of the NVRA. We uphold the district

  court’s entry of a permanent injunction against the enforcement of the DPOC

  requirement as to the those voters who sought to register under section 5 of the

  NVRA.

                                      IV. Conclusion

           In Bednasek, No. 18-3134, we conclude the DPOC requirement

  unconstitutionally burdens the right to vote and thus AFFIRM the district court’s




           11
             We do not reach the district court’s separate analysis concerning
  whether—if the number of noncitizen voters here did count as substantial—the
  DPOC requirement nevertheless satisfied the minimum-information principle.

                                              83
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 84 of 87
Appellate Case: 18-3133   Document: 010110340452    Date Filed: 04/29/2020     Page: 84



  injunction. Likewise, in Fish, No. 18-3133, we AFFIRM the district court’s

  injunction because section 5 of the NVRA preempts the DPOC requirement.




                                        84
         Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 85 of 87
Appellate Case: 18-3133            Document: 010110340462   Date Filed: 04/29/2020   Page: 1



                           UNITED STATES COURT OF APPEALS

                                   FOR THE TENTH CIRCUIT
                               _________________________________

  STEVEN WAYNE FISH, on behalf of
  themself and all others similarly situated;
  DONNA BUCCI, on behalf of themself
  and all others similarly situated;
  CHARLES STRICKER, on behalf of
  themself and all others similarly situated;
  THOMAS J. BOYNTON, on behalf of
  themself and all others similarly situated;
  DOUGLAS HUTCHINSON, on behalf of
  themself and all other similarly situated;
  LEAGUE OF WOMEN VOTERS OF
  KANSAS,

         Plaintiffs - Appellees,

  v.                                                             No. 18-3133
                                                        (D.C. No. 2:16-CV-02105-JAR)
  SCOTT SCHWAB, in his official capacity                           (D. Kan.)
  as Secretary of State for the State of
  Kansas,

         Defendant - Appellant.

  ------------------------------

  STATE OF TEXAS; STATE OF
  ARKANSAS; STATE OF OKLAHOMA;
  STATE OF WEST VIRGINIA; PAUL
  LEPAGE, Governor of Maine; STATE OF
  MISSOURI, EAGLE FORUM
  EDUCATION & LEGAL DEFENSE
  FUND,

       Amici Curiae.
  ____________________________

  CODY KEENER; ALDER CROMWELL,
            Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 86 of 87
Appellate Case: 18-3133               Document: 010110340462   Date Filed: 04/29/2020   Page: 2



            Plaintiffs,

     and

     PARKER BEDNASEK,

            Plaintiff - Appellee,

     v.                                                             No. 18-3134
                                                           (D.C. No. 2:15-CV-09300-JAR)
     SCOTT SCHWAB, Kansas Secretary of                                (D. Kan.)
     State,

            Defendant - Appellant.

     ------------------------------

     STATE OF TEXAS; STATE OF
     ARKANSAS; STATE OF OKLAHOMA;
     STATE OF WEST VIRGINIA; PAUL
     LEPAGE; STATE OF MISSOURI;
     EAGLE FORUM EDUCATION &
     LEGAL DEFENSE FUND,

            Amici Curiae.
                                  _________________________________

                                             JUDGMENT
                                  _________________________________

 Before BRISCOE, McKAY ∗ , and HOLMES, Circuit Judges.


 ∗      The late Honorable Monroe G. McKay was a member of the three judge panel
 assigned to this case and heard the parties’ oral arguments, but he passed away on March
 28, 2020. He took no part in the final disposition of this case, including the preparation of
 this opinion. “The practice of this court permits the remaining two panel judges if in
 agreement to act as a quorum in resolving the appeal.” United States v. Wiles, 106 F.3d
 1516, 1516 n.* (10th Cir. 1997); see also 28 U.S.C. § 46(d) (providing that “[a] majority
 of the number of judges authorized to constitute a court or panel thereof . . . shall
 constitute a quorum”). The remaining two panel members have acted as a quorum with
 respect to this appeal, and, for the reasons stated herein, have voted to affirm the decision
 of the district court.
                                                    2
        Case 2:16-cv-02105-JAR Document 576 Filed 05/21/20 Page 87 of 87
Appellate Case: 18-3133    Document: 010110340462         Date Filed: 04/29/2020      Page: 3



                          _________________________________

       This case originated in the United States District Court for the District of Kansas

 and was argued by counsel.

       The judgment of that court is affirmed.


                                              Entered for the Court



                                              CHRISTOPHER M. WOLPERT, Clerk




                                             3
         Case 2:16-cv-02105-JAR Document 576-1 Filed 05/21/20 Page 1 of 2
Appellate Case: 18-3133       Document: 010110350642            Date Filed: 05/21/2020    Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                           Jane K. Castro
  Clerk of Court                         May 21, 2020                          Chief Deputy Clerk




  Mr. Timothy M. O'Brien (KSkc)
  United States District Court for the District of Kansas
  Office of the Clerk
  500 State Avenue
  Robert J. Dole U.S. Courthouse
  Room 259
  Kansas City, KS 66101-0000

  RE:       18-3133, 18-3134, Fish, et al v. Schwab
            Dist/Ag docket: 2:16-CV-02105-JAR

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeals issued today. The court's April 29, 2020 judgment takes effect
 this date.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court



  cc:       Lauren Bonds
            Stephen Douglas Bonney
            Dwight Carswell
            Jeffrey A. Chanay
            Bryan C. Clark
            Toby Crouse
            Rodkangyil Orion Danjuma
        Case 2:16-cv-02105-JAR Document 576-1 Filed 05/21/20 Page 2 of 2
Appellate Case: 18-3133   Document: 010110350642   Date Filed: 05/21/2020   Page: 2

          Mark T. Emert
          Matthew Hamilton Frederick
          Susan P. Herman
          Dale Ho
          Mark P. Johnson
          Lawrence John Joseph
          Sophia Lin Lakin
          Angela M. Liu
          Madeline Malisa
          Patrick Morrisey
          Leslie Rutledge
          Neil A. Steiner
          Shannon Wells Stevenson
          Rebecca Kahan Waldman
          Samantha Wenger
          Curtis E. Woods



  CMW/jm
